Exhibit 10.1

Execution Version

Published CUSIP Number: 3137LEAH6

 

LOGO [g877466g0506074841727.jpg]

 

 

 

TERM LOAN AGREEMENT

Dated as of May 6, 2020

by and among

FEDERAL REALTY INVESTMENT TRUST,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR PERMITTED ASSIGNEES UNDER SECTION 12.6.,

                                                         as Lenders,

PNC BANK, NATIONAL ASSOCIATION,

                                                                  
             as Administrative Agent,

PNC BANK, NATIONAL ASSOCIATION,

REGIONS BANK,

TRUIST BANK,

and

U.S. BANK NATIONAL ASSOCIATION,

                                                                  
               as Co-Syndication Agents,

and

PNC CAPITAL MARKETS LLC,

REGIONS CAPITAL MARKETS,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

U.S. BANK NATIONAL ASSOCIATION,

                                                                  
                                                        as Joint Lead Arrangers
and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

     1  

Section 1.1.

  Definitions      1  

Section 1.2.

  General; References to Eastern Time      29  

Section 1.3.

  Financial Attributes of Non-Wholly Owned Subsidiaries      30  

Section 1.4.

  Rates      30  

Article II. Credit Facility

     31  

Section 2.1.

  Loans      31  

Section 2.2.

  [Intentionally Omitted]      32  

Section 2.3.

  [Intentionally Omitted]      32  

Section 2.4.

  [Intentionally Omitted]      32  

Section 2.5.

  Rates and Payment of Interest on Loans      32  

Section 2.6.

  Number of Interest Periods      33  

Section 2.7.

  Repayment of Loans      33  

Section 2.8.

  Prepayments      33  

Section 2.9.

  Continuation      34  

Section 2.10.

  Conversion      34  

Section 2.11.

  Notes      34  

Section 2.12.

  [Intentionally Omitted]      35  

Section 2.13.

  Extension of Maturity Date      35  

Section 2.14.

  [Intentionally Omitted]      36  

Section 2.15.

  [Intentionally Omitted]      36  

Section 2.16.

  [Intentionally Omitted]      36  

Section 2.17.

  Funds Transfer Disbursements      36  

Article III. Payments, Fees and Other General Provisions

     36  

Section 3.1.

  Payments      36  

Section 3.2.

  Pro Rata Treatment      36  

Section 3.3.

  Sharing of Payments, Etc.      37  

Section 3.4.

  Several Obligations      37  

Section 3.5.

  Fees      37  

Section 3.6.

  Computations      38  

Section 3.7.

  Usury      38  

Section 3.8.

  Statements of Account      38  

Section 3.9.

  Defaulting Lenders      38  

Section 3.10.

  Taxes; Foreign Lenders      39  

Article IV. Yield Protection, Etc.

     43  

Section 4.1.

  Additional Costs; Capital Adequacy      43  

Section 4.2.

  Inability to Determine Interest Rates; Alternative Rate of Interest      44  

Section 4.3.

  Illegality      46  

Section 4.4.

  Compensation      46  

Section 4.5.

  Treatment of Affected Loans      46  

Section 4.6.

  Affected Lenders      47  

Section 4.7.

  Change of Lending Office      47  

Section 4.8.

  Assumptions Concerning Funding of LIBOR Loans      48  

Article V. Conditions Precedent

     48  

Section 5.1.

  Initial Conditions Precedent      48  

Section 5.2.

  Conditions Precedent to All Loans      50  

 

- i -



--------------------------------------------------------------------------------

Article VI. Representations and Warranties

     50  

Section 6.1.

  Representations and Warranties      50  

Section 6.2.

  Survival of Representations and Warranties, Etc.      56  

Article VII. Affirmative Covenants

     57  

Section 7.1.

  Preservation of Existence and Similar Matters      57  

Section 7.2.

  Compliance with Applicable Law and Material Contracts      57  

Section 7.3.

  Maintenance of Property      57  

Section 7.4.

  Conduct of Business      57  

Section 7.5.

  Insurance      58  

Section 7.6.

  Payment of Taxes and Claims      58  

Section 7.7.

  Books and Records; Inspections      58  

Section 7.8.

  Use of Proceeds      58  

Section 7.9.

  Environmental Matters      59  

Section 7.10.

  Further Assurances      59  

Section 7.11.

  Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions      59  

Section 7.12.

  REIT Status      59  

Section 7.13.

  Exchange Listing      59  

Section 7.14.

  Guarantors      60  

Article VIII. Information

     60  

Section 8.1.

  Quarterly Financial Statements      60  

Section 8.2.

  Year-End Statements      61  

Section 8.3.

  Compliance Certificate      61  

Section 8.4.

  Other Information      61  

Section 8.5.

  Electronic Delivery of Certain Information      63  

Section 8.6.

  Public/Private Information      64  

Section 8.7.

  USA Patriot Act Notice; Compliance      64  

Article IX. Negative Covenants

     65  

Section 9.1.

  Financial Covenants      65  

Section 9.2.

  [Intentionally Omitted]      66  

Section 9.3.

  Liens; Negative Pledges      66  

Section 9.4.

  Restrictions on Intercompany Transfers      66  

Section 9.5.

  Merger, Consolidation, Sales of Assets and Other Arrangements      67  

Section 9.6.

  Plans      68  

Section 9.7.

  Fiscal Year      68  

Section 9.8.

  Modifications of Organizational Documents      68  

Section 9.9.

  Transactions with Affiliates      68  

Section 9.10.

  Environmental Matters      68  

Section 9.11.

  Non-Controlled Properties      68  

Section 9.12.

  Derivatives Contracts      69  

Section 9.13.

  Use of Proceeds      69  

Article X. Default

     69  

Section 10.1.

  Events of Default      69  

Section 10.2.

  Remedies Upon Event of Default      72  

Section 10.3.

  [Intentionally Omitted]      73  

 

- ii -



--------------------------------------------------------------------------------

Section 10.4.

  Marshaling; Payments Set Aside      73  

Section 10.5.

  Allocation of Proceeds      74  

Section 10.6.

  [Intentionally Omitted]      74  

Section 10.7.

  Rescission of Acceleration by Requisite Lenders      74  

Section 10.8.

  Performance by Administrative Agent      74  

Section 10.9.

  Rights Cumulative      75  

Article XI. The Administrative Agent

     75  

Section 11.1.

  Appointment and Authorization      75  

Section 11.2.

  PNC Bank as Lender      76  

Section 11.3.

  Approvals of Lenders      77  

Section 11.4.

  Notice of Events of Default      77  

Section 11.5.

  Administrative Agent’s Reliance      77  

Section 11.6.

  Indemnification of Administrative Agent      78  

Section 11.7.

  Lender Credit Decision, Etc.      78  

Section 11.8.

  Successor Administrative Agent      79  

Section 11.9.

  Titled Agents      80  

Article XII. Miscellaneous

     80  

Section 12.1.

  Notices      80  

Section 12.2.

  Expenses      82  

Section 12.3.

  Stamp, Intangible and Recording Taxes      83  

Section 12.4.

  Setoff      83  

Section 12.5.

  Litigation; Jurisdiction; Other Matters; Waivers      83  

Section 12.6.

  Successors and Assigns      84  

Section 12.7.

  Amendments and Waivers      88  

Section 12.8.

  Nonliability of Administrative Agent and Lenders      89  

Section 12.9.

  Confidentiality      89  

Section 12.10.

  Indemnification      90  

Section 12.11.

  Termination; Survival      92  

Section 12.12.

  Severability of Provisions      92  

Section 12.13.

  GOVERNING LAW      92  

Section 12.14.

  Counterparts      92  

Section 12.15.

  Obligations with Respect to Loan Parties      93  

Section 12.16.

  Independence of Covenants      93  

Section 12.17.

  Limitation of Liability      93  

Section 12.18.

  Entire Agreement      93  

Section 12.19.

  Construction      93  

Section 12.20.

  Headings      94  

Section 12.21.

  Limitation of Liability of Trustees, Etc.      94  

Section 12.22.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      94  

Section 12.23.

  Electronic Signatures      94  

Section 12.24.

  Acknowledgement Regarding Any Supported QFCs      95  

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE I    Commitments    SCHEDULE 1.1.(a)    List of Loan Parties   
SCHEDULE 6.1.(b)    Ownership Structure    SCHEDULE 6.1.(f)    Properties   
SCHEDULE 6.1.(g)    Indebtedness and Guaranties    SCHEDULE 6.1.(i)   
Litigation    SCHEDULE 6.1.(z)    Unencumbered Assets             EXHIBIT A   
Form of Assignment and Assumption Agreement    EXHIBIT B    Form of Guaranty   
EXHIBIT C    Form of Notice of Borrowing    EXHIBIT D    Form of Notice of
Continuation    EXHIBIT E    Form of Notice of Conversion    EXHIBIT F    Form
of Note    EXHIBIT G    Form of Disbursement Instruction Agreement    EXHIBIT H
   Form of Opinion of Counsel    EXHIBIT I    Form of Compliance Certificate   
EXHIBIT J-1    Form of U.S. Tax Compliance Certificates    EXHIBIT J-2    Form
of U.S. Tax Compliance Certificates    EXHIBIT J-3    Form of U.S. Tax
Compliance Certificates    EXHIBIT J-4    Form of U.S. Tax Compliance
Certificates    EXHIBIT K    Form of Certificate of Beneficial Ownership   

 

- iv -



--------------------------------------------------------------------------------

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of May 6, 2020, by and
among FEDERAL REALTY INVESTMENT TRUST, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their successors and
permitted assignees under Section 12.6. (the “Lenders”), PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and permitted
assigns, the “Administrative Agent”), each of PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK, TRUIST BANK, and U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication
Agents (the “Co-Syndication Agents”) and each of PNC CAPITAL MARKETS LLC,
REGIONS CAPITAL MARKETS, SUNTRUST ROBINSON HUMPHREY, INC., and U.S. BANK
NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Book Managers (in such
capacities, the “Arrangers”).

WHEREAS, the Lenders desire to make available to the Borrower unsecured term
loans in an aggregate principal amount of $400,000,000, on the terms and
conditions contained herein; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.(b).

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for such period
(including the Borrower’s Ownership Share of EBITDA of its Unconsolidated
Affiliates as set forth in clause (b) of the definition of EBITDA), minus
(b) Capital Reserves.

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries and Unconsolidated Affiliates.

“Administrative Agent” means PNC Bank, National Association as contractual
representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.



--------------------------------------------------------------------------------

“Agreement Date” means the date as of which this Agreement is dated.

“Alternate Source” has the meaning given that term in the definition of “LIBOR”.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the PATRIOT Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes, executive orders, and administrative or judicial precedents
or authorities, including the interpretation, implementation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.

“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level 2. Any change in the Borrower’s Credit Rating which would cause
it to move to a different Level shall be effective as of the first Business Day
of the first calendar month immediately following receipt by the Administrative
Agent of written notice delivered by the Borrower in accordance with
Section 8.4.(n) that the Borrower’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level by written notice to the Borrower (provided, however, that the
Administrative Agent’s failure to give such notice shall not change the
effectiveness of the adjustment of the Level) effective as of the first Business
Day of the first calendar month following the date the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed. During any period
that the Borrower has received two Credit Ratings that are not equivalent, the
Applicable Margin shall be determined based on the Level corresponding to the
higher of such two Credit Ratings unless the difference in the Credit Ratings is
greater than one ratings level, in which case the Applicable Margin shall be
determined by reference to the ratings level immediately below the higher of the
two Credit Ratings. During any period for which the Borrower has received a
Credit Rating from only one Rating Agency, then the Applicable Margin shall be
determined based on such Credit Rating. During any period that the Borrower has
not received a Credit Rating from any Rating Agency, the Applicable Margin shall
be determined based on Level 6. The provisions of this definition shall be
subject to Section 2.5.(c).

 

- 2 -



--------------------------------------------------------------------------------

Level

  

Borrower’s Credit Rating

(S&P/Moody’s or

equivalent)

  

Applicable Margin for

all LIBOR Loans

  

Applicable

Margin for all

Base Rate Loans

1    A/A2 (or equivalent) or better    1.300%    1.300% 2    A-/A3 (or
equivalent)    1.350%    1.350% 3    BBB+/Baa1 (or equivalent)    1.400%   
1.400% 4    BBB/Baa2 (or equivalent)    1.500%    1.500% 5    BBB-/Baa3 (or
equivalent)    1.750%    1.750% 6    Lower than BBB-/Baa3 (or equivalent)   
2.150%    2.150%

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Arranger” has the meaning set forth in the introductory paragraph hereof and
shall include each Arranger’s successors and permitted assigns.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament of
the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 0.250%, the Benchmark Replacement will be deemed
to be 0.250% for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement

 

- 3 -



--------------------------------------------------------------------------------

by the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. Dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or

(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(1)    a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such

 

- 4 -



--------------------------------------------------------------------------------

prospective event is fewer than 90 days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in
Election, the date specified by the Administrative Agent or the Requisite
Lenders, as applicable, by notice to the Borrower, the Administrative Agent (in
the case of such noticed by the Requisite Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with clauses (b) through
(e) of Section 4.2. and (y) ending at the time that a Benchmark Replacement has
replaced LIBOR for all purposes hereunder pursuant to clauses (b) through (e) of
Section 4.2.

“Beneficial Ownership Certification” means a certificate in substantially the
form of Exhibit K (as amended or modified by the Administrative Agent from time
to time in its sole discretion), certifying, among other things, the beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.5.(c).

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Pittsburgh,
Pennsylvania are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Capital Reserves” means, for any period and with respect to any: (i) portion of
a Property developed with improvements utilized for the retail sale of goods or
services, office space or other use (other than residential apartments and Hotel
Properties), an amount equal to (a) $0.15 per square foot times, (b) a fraction,
the numerator of which is the number of days in such period and the denominator
of which is 365; provided, however, no capital reserves shall be required with
respect to any portion of any such Property which is leased under a ground lease
to a third party that owns the improvements on such portion of such Property;
(ii) Multifamily Property or any portion of a Property developed with
improvements utilized as residential apartments (other than Properties having
less than 20 residential units), an amount equal to (a) $200 per apartment unit
in such Multifamily Property times, (b) a fraction, the numerator of which is
the number of days in such period and the denominator of which is 365 or
(iii) Hotel Property an amount equal to the greater of (a) 4.0% of total gross
revenues for such Property for such period and (b) the aggregate amount of
reserves in respect to furniture, fixtures and equipment required under any
Property Management Agreement or Franchise Agreement applicable to such Property
for such period. If the term

 

- 5 -



--------------------------------------------------------------------------------

Capital Reserves is used without reference to any specific Property, then the
amount shall be determined on an aggregate basis with respect to all Office
Properties, Retail Properties, Multifamily Properties and Hotel Properties of
the Borrower and its Subsidiaries and a proportionate share of all Office
Properties, Retail Properties, Multifamily Properties and Hotel Properties of
all Unconsolidated Affiliates.

“Capitalization Rate” means (a) 7.25% for (i) the Hotel Properties known as The
Row Hotel at Assembly Row and Canopy by Hilton at Pike & Rose and (ii) other
Hotel Properties located in downtown or central business district locations in
Boston, Massachusetts; Chicago, Illinois; Los Angeles, California; borough of
Manhattan, New York; Miami, Florida; San Diego, California; San Francisco,
California; and Washington, D.C., (b) 7.75% for all other Hotel Properties and
(c) 6.00% for all other Properties.

“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP
(subject to the provisions of Section 1.2. hereof). The amount of a Capitalized
Lease Obligation is the capitalized amount of such obligation as would be
required to be reflected on a balance sheet of the applicable Person prepared in
accordance with GAAP as of the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“Commitment” means, as to a Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1., in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule I as such Lender’s “Loan Amount”.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

- 6 -



--------------------------------------------------------------------------------

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) in
accordance with GAAP on all Development Properties.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Property” means a Property which is an Eligible Property that is
owned in fee simple (or leased under a Ground Lease) by a Subsidiary that is not
a Wholly Owned Subsidiary and with respect to which the Borrower or such
Subsidiary has the right to take the following actions without the need to
obtain the consent of any Person (other than the Requisite Lenders if required
pursuant to the Loan Documents): (A) to create Liens on such Property as
security for Indebtedness of the Borrower or such Subsidiary, as applicable and
(B) to sell, convey, transfer or otherwise dispose of such Property.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

“Covered Party” has the meaning given that term in Section 12.24.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan and (c) the
Continuation of a LIBOR Loan.

“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (b) the
aggregate unpaid principal amount of all Loans.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within 2 Business Days of the
date such Loan was required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination (such reasonableness to be
confirmed by the Administrative Agent) that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing furnished to the
Administrative Agent and the Borrower on or prior to the date which is one
Business Day before the request for such funding is submitted by the Borrower in
order to be effective to exclude such Lender from being a “Defaulting Lender”
hereunder with respect to such requested funding) has not been satisfied, or

 

- 7 -



--------------------------------------------------------------------------------

(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within 2 Business Days of the date when due,
(b) has notified the Borrower or the Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s reasonable determination (such reasonableness
to be confirmed by the Administrative Agent) that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement furnished to the
Administrative Agent and the Borrower on or prior to the date which is one
Business Day before the request for such funding is submitted by the Borrower)
cannot be satisfied in order to be effective to exclude such Lender from being a
“Defaulting Lender” hereunder with respect to such requested funding), (c) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9.(d)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any
commitment on the part of a Loan Party to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement. Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

 

- 8 -



--------------------------------------------------------------------------------

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).

“Development Property” means a Property that is not yet a Retail Property, an
Office Property, a Multifamily Property or a Hotel Property but is being
developed, or will have development commencing within 12 months of any date of
determination, to become one. A Development Property will cease to constitute a
Development Property upon the earlier to occur of (x) in the case of a Retail
Property, Office Property or Multifamily Property (a) the date that is six
months past substantial completion of such Property and (b) achieving an
Occupancy Rate of 85.0% and (y) in the case of a Hotel Property, the date that
is 12 months past substantial completion of such Property.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit G to be executed and delivered by the Borrower, as the same may
be amended, restated or modified from time to time with the prior written
approval of the Administrative Agent.

“Dollars” or “$” means the lawful currency of the United States of America.

“Early Opt-in Election” means the occurrence of:

(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Requisite Lenders to the Administrative Agent (with a copy to the Borrower)
that the Requisite Lenders have determined that U.S. Dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in clauses (b) through (e) of Section 4.2.,
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and

(2)    (i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to the Administrative Agent.

“EBITDA” means, with respect to a Person for any period: (a) net income (or
loss) of such Person for such period determined on a consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense; and
(iv) extraordinary or non-recurring gains and losses; plus (b) such Person’s
Ownership Share of EBITDA (as determined in a manner consistent with the
foregoing clause (a)) of its Unconsolidated Affiliates. EBITDA will be adjusted
to remove all impact of straight lining of rents required under GAAP and
amortization of intangibles pursuant to FASB ASC 805.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity

 

- 9 -



--------------------------------------------------------------------------------

established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower, any of the Borrower’s Affiliates or Subsidiaries or
any Defaulting Lender.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a Retail Property, an Office Property, a
Multifamily Property or Hotel Property; (b) neither such Property, nor any
interest of the Borrower, any Subsidiary or any Unconsolidated Affiliate therein
(and if such Property is owned by a Subsidiary or Unconsolidated Affiliate, none
of the Borrower’s direct or indirect ownership interests in such Subsidiary or
Unconsolidated Affiliate) is subject to any (i) Lien other than (x) Permitted
Liens (excluding Permitted Liens of the type described in clauses (g) and (h) of
the definition thereof) and (y) in the case of a Property leased under a Ground
Lease, the interest of the lessor under such Ground Lease (regardless of whether
the lessee’s obligations under such Ground Lease constitute Capitalized Lease
Obligations) or (ii) Negative Pledge; (c) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; and (d) if (i) such
Property is leased by the Borrower, a Subsidiary or Unconsolidated Affiliate
pursuant to a Ground Lease or other lease, (ii) the lessor’s interest in such
Property is subject to a mortgage and (iii) such Ground Lease or lease is
subordinate to such mortgage, then the mortgagee shall have executed a customary
non-disturbance agreement with respect to the rights of the Borrower, such
Subsidiary or Unconsolidated Affiliate under the Ground Lease or other lease.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and, to the extent constituting Applicable Law, any analogous or
comparable state or local laws, regulations or ordinances that concern Hazardous
Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other

 

- 10 -



--------------------------------------------------------------------------------

acquisition from such Person of any share of capital stock of (or other
ownership or profit interests in) such Person whether or not certificated, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the ERISA group receives notice of the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i) the ERISA Group receives notice of the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) the ERISA Group receives notice of a determination that a
Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

- 11 -



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument, or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) any other property,
the price which could be negotiated in an arm’s-length free market transaction,
for cash, between a willing seller and a willing buyer, neither of which is
under pressure or compulsion to complete the transaction. Except as otherwise
provided herein, Fair Market Value shall be determined by the Board of Trustees
of the Borrower (or an authorized committee thereof) acting in good faith
conclusively evidenced by a board resolution or written consent thereof
delivered to the Administrative Agent or, with respect to any asset valued at no
more than $1,000,000, such determination may be made by the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

 

- 12 -



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent by federal
funds dealers selected by the Administrative Agent on such day on such
transaction as determined by the Administrative Agent. If the Federal Funds Rate
determined as provided above would be less than zero, the Federal Funds Rate
shall be deemed to be zero.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means that certain fee letter dated May 4, 2020, by and among the
Borrower, PNC Bank, and PNC Capital Markets LLC and any other fee letter entered
into with respect hereto.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis and of
Unconsolidated Affiliates for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, its Subsidiaries and
its Unconsolidated Affiliates during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, and (c) all
Preferred Dividends paid by the Borrower, its Subsidiaries and Unconsolidated
Affiliates during such period (other than such payments to the Borrower and any
Subsidiary); provided, however that only the Borrower’s Ownership Share of the
amounts (other than inter-company amounts) set forth in clauses (a) through (c)
above with respect to Unconsolidated Affiliates of the Borrower shall be
included in determinations of Fixed Charges.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Property.

 

- 13 -



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person, excluding gains (or losses) from debt
restructuring and sales of property, plus (b) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs), and after adjustments for unconsolidated partnerships
and joint ventures. Adjustments for unconsolidated partnership and joint
ventures will be calculated to reflect funds from operations on the same basis.
For purposes of this Agreement, Funds From Operations shall be calculated
consistent with the Funds from Operations White Paper – 2018 Restatement issued
by National Association of Real Estate Investment Trusts, Inc., but without
giving effect to any supplements, amendments or other modifications promulgated
after the Agreement Date.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law and any group or body charged with setting financial,
accounting, or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements, or the Basel Committee on Banking Supervision or similar authority
to any of the foregoing).

“Ground Lease” means a ground lease or master lease containing the following
terms and conditions: (a) a remaining term (exclusive of any unexercised
extension options) of thirty (30) years or more from the Agreement Date; (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease or master lease.

“Guarantor” means any Person that is party to the Guaranty as a Guarantor.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such

 

- 14 -



--------------------------------------------------------------------------------

obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.14. and substantially in
the form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Hotel Property” means any Property, the improvements on which are operated as a
hotel, inn or the providing of lodging or leisure services, together with any
incidental improvements on such Property operated in connection with such hotel,
inn, lodging or leisure facility.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(c) accounts payable and dividends payable; (d) Capitalized Lease Obligations of
such Person (including ground leases to the extent required under GAAP (subject
to the provisions of Section 1.2. hereof) to be reported as a liability) and any
sale leaseback transactions or other transaction by which such Person shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person; (e) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (f) all
Off-Balance Sheet Obligations of such Person; (g) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (h) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (i) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in

 

- 15 -



--------------------------------------------------------------------------------

no event shall be less than zero); (j) all Indebtedness of other Persons which
such Person has guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar exceptions to recourse liability
(but not exceptions relating to bankruptcy, insolvency, receivership or other
similar events)); (k) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (l) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. By way of example only and not in limitation of the preceding sentence,
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or any portion thereof, is recourse to such
Person, in which case the greater of such Person’s Ownership Share of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person). All Loans shall constitute
Indebtedness of the Borrower.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, including
capitalized interest not funded under a construction loan on a consolidated
basis, plus (b) the Borrower’s Ownership Share of total interest expense of
Unconsolidated Affiliates determined in accordance with GAAP for such period,
including capitalized interest not funded under a construction loan.

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter (or such shorter period as acceptable to the Lenders),
as the Borrower may select in a Notice of Borrowing, Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month. Notwithstanding the foregoing, each Interest Period that would otherwise
end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Maturity Date, such Interest Period shall end on the Maturity Date;
and (ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other

 

- 16 -



--------------------------------------------------------------------------------

acquisition of any Equity Interest in another Person, (b) a loan, advance or
extension of credit to, capital contribution to, Guaranty of Indebtedness of, or
purchase or other acquisition of any Indebtedness of, another Person, including
any partnership or joint venture interest in such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute the business or a division or
operating unit of another Person and (y) with respect to any Property or other
asset, the acquisition thereof. Any binding commitment to make an Investment in
any other Person, as well as any option of another Person to require an
Investment in such Person, shall constitute an Investment. Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender” except as otherwise expressly provided
herein, shall exclude any Lender (or its Affiliates) in its capacity as a
Specified Derivatives Provider.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, subject to implementation of a Benchmark Replacement in
accordance with Section 4.2.(b) through (e), with respect to any LIBOR Loan for
any Interest Period, the interest rate per annum determined by the
Administrative Agent by dividing (a) the rate which appears on the Bloomberg
Page BBAM1 (or such other substitute Bloomberg page that displays rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which Dollar deposits are offered by leading banks in the
London interbank deposit market (an “Alternate Source”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for Dollars for an amount
comparable to such Type of Loan and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)), by (b) a number equal to 1.00 minus the Eurodollar Reserve Percentage.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Benchmark Replacement with respect thereto) be less than 0.250%
and (y) unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 4.2.(b) through (e), in the event that a
Benchmark Replacement with respect to LIBOR is implemented then all references
herein to LIBOR shall be deemed references to such Benchmark Replacement. LIBOR
shall be adjusted with respect to any Loan to which LIBOR applies that is
outstanding on the effective date of any change in the Eurodollar Reserve
Percentage as of such effective date. The Administrative Agent shall give prompt
notice to the Borrower of LIBOR as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

“LIBOR Loan” means a Loan (or any portion thereof) bearing interest at a rate
based on LIBOR.

 

- 17 -



--------------------------------------------------------------------------------

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Eastern time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letter and any Specified Derivatives Contract).

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations. Schedule 1.1.(a) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

“Major Default” means a Default resulting from the occurrence of any of the
events described in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f).

“Mandatorily Redeemable Stock” means, with respect to a Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests including
“downREIT” units that are convertible to common Equity Interest of the Borrower
or cash solely at the option of the Borrower); in each case, on or prior to the
Maturity Date. For purposes of this definition, Equity Interests in any of the
following Subsidiaries which the Borrower is obligated to acquire pursuant to
currently existing agreements with the holders of such Equity Interest shall not
be considered to be Mandatorily Redeemable Stock: Congressional Plaza
Associates, LLC; NVI-Avenue, LLC; Shrewsbury Commons LP; Route 35 Shrewsbury LP;
Sea Girt LP; San Antonio Center II, LLC; FR Montrose Crossing LLC;
Rosecrans-Sepulveda Partners 3, LLC; and Federal Realty Partners L.P.

 

- 18 -



--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the GAAP book value of the assets acquired exceed 10.0% of the
consolidated total assets of the Borrower and its Subsidiaries determined under
GAAP as of the last day of the most recently ending fiscal quarter of the
Borrower for which financial statements are publicly available.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loans or other amounts payable in connection therewith.

“Material Contract” means any contract or other arrangement (other than Loan
Documents, the Fee Letter and Specified Derivatives Contracts), whether written
or oral, to which the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
(if renewable by its terms) by any party thereto could reasonably be expected to
have a Material Adverse Effect.

“Material Indebtedness” has the meaning given that term in Section 10.1.(d).

“Material Subsidiary” means any Subsidiary to which more than 2% of Adjusted
Total Asset Value is attributable on an individual basis.

“Maturity Date” means May 6, 2021, or such later date to which the Maturity Date
may be extended pursuant to Section 2.13.

“Mixed-Use Project” means any mixed-use project that includes or will include a
Retail Property and will also include a Multifamily Property and/or an Office
Property.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note or similarly structured investment
secured by a Mortgage of which the Borrower, its Subsidiaries or its
Unconsolidated Affiliates is the holder and retains the rights of collection of
all payments thereunder including, without limitation, mezzanine debt and
preferred equity investments secured by individual or portfolio properties.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Multifamily Property” means a Property improved with, and from which at least
80% of the rental income is derived from, residential apartments, which may
include a Property that is a part of a Mixed-Use Project.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or

 

- 19 -



--------------------------------------------------------------------------------

assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss insurance but excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ obligations for rent) minus (b) all expenses paid
(excluding interest but including an appropriate accrual for taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Borrower, its Subsidiaries or, to the extent
applicable its Unconsolidated Affiliates and any property management fees) minus
(c) the Capital Reserves for such Property as of the end of such period minus
(d) the greater of (i) the actual property management fee paid during such
period with respect to such Property and (ii) an imputed management fee in the
amount equal to 3.0% of the gross revenues for such Property for such period.

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Non-Controlled Property” means an Eligible Property owned in fee simple (or
leased under a Ground Lease) by (a) an Unconsolidated Affiliate or (b) a
Subsidiary that is not a Wholly Owned Subsidiary but which Property does not
otherwise qualify as a Controlled Property.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning given that term in Section 2.11.(a).

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of the Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

- 20 -



--------------------------------------------------------------------------------

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property for which the Borrower, a Subsidiary or, to the extent applicable, an
Unconsolidated Affiliate, is collecting rent to (b) the total square footage of
such Property available for lease; provided, that, in the case of a Multifamily
Property, “Occupancy Rate” means the ratio, expressed as a percentage, of
(a) the net rentable units of such Multifamily Property for which the Borrower,
a Subsidiary or, to the extent applicable, an Unconsolidated Affiliate is
collecting rent to (b) the total units of such Multifamily Property available
for lease.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Office Property” means a Property improved with a building or buildings the
substantial use of which is office space, which may include a Property that is
part of a Mixed-Use Project.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate and (b) subject to compliance with Section 8.4.(p), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

 

- 21 -



--------------------------------------------------------------------------------

“Participant” has the meaning given that term in Section 12.6.(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) (i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen’s compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or materially
impair the use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders and each Specified Derivatives Provider;
(f) Liens in favor of the Borrower or a Subsidiary securing obligations owing by
a Subsidiary to the Borrower or a Subsidiary; (g) Liens in existence as of the
Agreement Date and set forth on Part II of Schedule 6.1.(f); and (h) Liens
securing Indebtedness permitted by the Loan Documents.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“PNC Bank” means PNC Bank, National Association, and its successors and
permitted assigns.

“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable plus an additional four percent (4.0%) per annum and with
respect to any other Obligation, a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Base Rate Loans plus
four percent (4.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Borrower, a Subsidiary or an Unconsolidated Affiliate. Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the Borrower or a Subsidiary;
or (c) constituting balloon, bullet or similar redemptions resulting in the
redemption of Preferred Equity in full.

 

- 22 -



--------------------------------------------------------------------------------

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Principal Office” means the main banking office of the Administrative Agent
located in Pittsburgh, Pennsylvania, or such other office designated by the
Administrative Agent.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.

“Property Management Agreement” means an agreement pursuant to which the
Borrower or a Subsidiary engages a Person to advise it with respect to the
management of an Unencumbered Property or to provide management services with
respect to the same.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning given that term in Section 12.24.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P or Moody’s.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Recourse Indebtedness” means, with respect to a Person, any Indebtedness other
than Indebtedness for borrowed money in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

“Register” has the meaning given that term in Section 12.6.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation, implementation or

 

- 23 -



--------------------------------------------------------------------------------

administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy. Notwithstanding anything herein to the contrary,
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) and
(b) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted, promulgated, implemented or issued.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Commitments or (b) if the Commitments have been
terminated or reduced to zero, Lenders holding more than 50.0% of the principal
amount of the aggregate outstanding Loans; provided that in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer or the chief
operating officer of the Borrower or such Subsidiary and, solely in the case of
the Borrower, the vice president-chief accounting officer of the Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

“Retail Property” means each Property listed on Part I of Schedule 6.1.(f)
hereto as a Retail Property and any other Property, a substantial use of which
is the retail sale of goods and services, which may include a Property that is
part of a Mixed-Use Project.

“Revolver First Amendment” means that certain First Amendment to Amended and
Restated Credit Agreement, dated as May 6, 2020, by and among the Borrower, the
financial institutions party thereto as “Lenders”, Wells Fargo Bank, National
Association, as administrative agent thereunder, and the other parties thereto.

 

- 24 -



--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor thereto.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Effective Date,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant Sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Borrower or any of its Subsidiaries or Affiliates.

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any property plus
(b) such Person’s Ownership Share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, together with all rules and regulations issued thereunder.

“Significant Subsidiary” means any Subsidiary to which more than $200,000,000 of
Total Asset Value is attributable on an individual basis.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

- 25 -



--------------------------------------------------------------------------------

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

“Stabilized Property” means a property that is not a Development Property.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

“Supported QFC” has the meaning given that term in Section 12.24.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Asset Value” means the sum of all of the following of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and cash equivalents, plus (b) with
respect to each Stabilized Property owned by the Borrower or any Subsidiary,
(i) EBITDA attributable to such Property for the most recently ended four
consecutive fiscal quarter period (adjusted for acquisitions and dispositions)
divided by (ii) the Capitalization Rate; plus (c) the GAAP book value of
Properties acquired during the most recently ended four quarter period, plus
(d) Construction-in-Process, plus (e) the GAAP book value of accounts
receivables from tenants (limited to rent, common area maintenance fees, taxes,
insurance and other reimbursable expenses collected in the normal course of
business net of bad debt expense and adjusted to exclude the impact of straight
lining), plus (f) the GAAP book value of Unimproved Land, Mortgage Receivables
and other promissory notes. The EBITDA attributable to each Stabilized Property
for the most recently ended four consecutive fiscal quarter period cannot be
less than zero. Borrower’s Ownership Share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets. For purposes of
determining Total Asset Value, EBITDA from Properties acquired or disposed of by
the Borrower and its Subsidiaries during the period of determination shall be
excluded from clause (b)

 

- 26 -



--------------------------------------------------------------------------------

above. In addition, to the extent (A) the amount of Total Asset Value
attributable to Investments in Unconsolidated Affiliates and other Persons that
are not Subsidiaries and Investments in Subsidiaries that own Non-Controlled
Properties would exceed 20.0% of Total Asset Value, such excess shall be
excluded from Total Asset Value, (B) the amount of Total Asset Value
attributable to Mortgage Receivables would exceed 5.0% of Total Asset Value,
such excess shall be excluded from Total Asset Value, (C) the amount of Total
Asset Value attributable to Construction-in-Process would exceed 20.0% of Total
Asset Value, such excess shall be excluded from Total Asset Value, (D) the
amount of Total Asset Value attributable to Unimproved Land (calculated on the
basis of acquisition cost) would exceed 5.0% of Total Asset Value, such excess
shall be excluded from Total Asset Value, (E) the amount of Total Asset Value
attributable to Investments in Persons (other than Investments in Subsidiaries
and Unconsolidated Affiliates) would exceed 5.0% of Total Asset Value, such
excess shall be excluded from Total Asset Value, (F) the amount of Total Asset
Value attributable to Hotel Properties would exceed 2.5% of Total Asset Value,
such excess shall be excluded form Total Asset Value and (G) the amount of Total
Asset Value attributable to assets of the types referred to in the immediately
preceding clauses (B) through (F) would exceed 25.0% of Total Asset Value in the
aggregate, such excess shall be excluded from Total Asset Value. Notwithstanding
the foregoing, for purposes of clause (b) above for any Property which has
ceased to be a Development Property in the immediately preceding four fiscal
quarter period, EBITDA for such Property shall be determined as (i) for the
first full fiscal quarter after such Property ceases to be a Development
Property, EBITDA attributable to such Property for such fiscal quarter
multiplied by 4, (ii) for the second full fiscal quarter after such Property
ceases to be a Development Property, EBITDA attributable to such Property for
such two fiscal quarter period multiplied by 2, (iii) for the third full fiscal
quarter after such Property ceases to be a Development Property, EBITDA
attributable to such Property for such three fiscal quarter period multiplied by
4/3 and (iv) for each fiscal quarter thereafter, EBITDA attributable to such
Property for the most recently ended four consecutive fiscal quarters as
provided in clause (b) above.

“Total Indebtedness” means (a) all Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis plus (b) such Person’s Ownership
Share of the Indebtedness of the Borrower’s Unconsolidated Affiliates.
Notwithstanding the use of GAAP, the calculation of Total Indebtedness shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

- 27 -



--------------------------------------------------------------------------------

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds, either directly or indirectly through any of such
Person’s Subsidiaries, an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Adjusted NOI” means the aggregate Net Operating Income from each
(i) Wholly Owned Property; (ii) Controlled Property; and (iii) Non-Controlled
Property all of which are Stabilized Properties and have been owned for the
entire period and as adjusted for any non-recurring items during the reporting
period. The Unencumbered Adjusted NOI for each Property cannot be less than
zero.

“Unencumbered Asset Value” means (a) Unencumbered Adjusted NOI for the most
recently ended four consecutive fiscal quarter period divided by the
Capitalization Rate, plus (b) the GAAP book value of all assets (other than
assets otherwise included in clauses (c) and (d) below) acquired during the most
recently ended four quarter period, which assets are not subject to any Liens
other than Permitted Liens (excluding Permitted Liens of the type described in
clauses (g) and (h) of the definition thereof) or subject to any Negative
Pledge, plus (c) the GAAP book value of Development Properties that satisfy the
requirements of clauses (b) through (d) of the definition of the term “Eligible
Property” plus (d) unrestricted cash and cash equivalents in excess of
$25,000,000 which are not subject to any Liens (other than Permitted Liens of
the type described in clause (a)(i) of the definition thereof) or subject to any
Negative Pledge. For purposes of this definition, (A) to the extent that more
than 25.0% of Unencumbered Asset Value would be attributable to Controlled
Properties, Non-Controlled Properties and Development Properties such excess
shall be excluded, and (B) to the extent that more than 2.5% of Unencumbered
Asset Value would be attributable to Hotel Properties, such excess shall be
excluded. Notwithstanding the foregoing, for purposes of clause (a) for any
Property which has ceased to be a Development Property in the immediately
preceding four fiscal quarter period, Unencumbered Adjusted NOI attributable to
such Property shall be determined as (i) for the first full fiscal quarter after
such Property ceases to be a Development Property, Unencumbered Adjusted NOI
attributable to such Property for such fiscal quarter multiplied by 4, (ii) for
the second full fiscal quarter after such Property ceases to be a Development
Property, Unencumbered Adjusted NOI attributable to such Property for such two
fiscal quarter period multiplied by 2, (iii) for the third full fiscal quarter
after such Property ceases to be a Development Property, Unencumbered Adjusted
NOI attributable to such Property for such three fiscal quarter period
multiplied by 4/3 and (iv) for each fiscal quarter thereafter, Unencumbered
Adjusted NOI attributable to such Property for the most recently ended four
consecutive fiscal quarters as provided in clause (a) above.

“Unimproved Land” means land on which no development (other than paving or other
improvements that are not material and are temporary in nature) has occurred and
for which no development is planned in the following 12 months.

“Unsecured Indebtedness” means Total Indebtedness which is not Secured
Indebtedness. Indebtedness that is secured solely by Equity Interests and is
recourse to the Borrower or its Subsidiaries shall be considered to be Unsecured
Indebtedness.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Special Resolution Regimes” has the meaning given that term in
Section 12.24.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

- 28 -



--------------------------------------------------------------------------------

“Wholly Owned Property” means an Eligible Property which is wholly owned in fee
simple (or leased under a Ground Lease) by only the Borrower or a Wholly Owned
Subsidiary.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of such Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2. General; References to Eastern Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Requisite Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, (i) the calculation of liabilities shall
not include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities and
(ii) all accounting terms, ratios and calculations shall be determined without
giving effect to Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations) to the extent any lease where the
Borrower or a Subsidiary is the lessee (or similar arrangement conveying the
right to use) would be required to be treated as a finance or operating lease
thereunder where such lease (or similar arrangement) would have been treated as
an operating lease under GAAP as in effect immediately prior to the
effectiveness of the Accounting Standards Codification 842, provided that the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or

 

- 29 -



--------------------------------------------------------------------------------

requirement made in accordance with GAAP and made without giving effect to
Accounting Standards Codification 842. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. Any
definition or reference to any Applicable Law, including, without limitation,
Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy Code, the Code,
the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the
Securities Act, the UCC, the Investment Company Act, the Interstate Commerce Act
or any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified from time to time to the extent not
otherwise stated herein or prohibited hereby and in effect at any given time.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter. Whenever reference is made to Borrower’s knowledge or
awareness, or a similar qualification, knowledge or awareness means the actual
knowledge of Borrower’s Responsible Officers after reasonable investigation and
consultation with Borrower’s regional chief operating officers. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary, a reference to an
“Affiliate” means a reference to an Affiliate of the Borrower and a reference to
an “Unconsolidated Affiliate” means an Unconsolidated Affiliate of the Borrower.
Titles and captions of Articles, Sections, subsections and clauses in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement. Unless otherwise indicated, all references to time are
references to Eastern time.

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

Except as expressly set forth herein, when determining compliance by the
Borrower with any financial covenant contained in any of the Loan Documents only
the Ownership Share of the Borrower of the financial attributes of a Subsidiary
that is not a Wholly Owned Subsidiary shall be included.

Section 1.4. Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

Section 1.5. Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE II. CREDIT FACILITY

Section 2.1. Loans.

(a)    Making of Loans. Subject to the terms and conditions set forth in this
Agreement, on the Effective Date each Lender severally and not jointly agrees to
make a Loan in Dollars to the Borrower in a principal amount equal to such
Lender’s Commitment as provided in Schedule I. Each Continuation under
Section 2.9. of, and each Conversion under Section 2.10. of Base Rate Loans
into, LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount. Upon the funding of a Lender’s
Loan in an amount equal to such Lender’s Commitment, such Lender’s Commitment
shall terminate. Any Loan made under this Section and repaid or prepaid may not
be reborrowed.

(b)    Requests for Loans. Not later than 2:00 p.m. Eastern time at least one
(1) Business Day prior to the anticipated Effective Date with respect to the
borrowing of Loans that are to be Base Rate Loans and not later than 2:00 p.m.
Eastern time at least three (3) Business Days prior to the anticipated Effective
Date with respect to a borrowing of Loans that are to be LIBOR Loans, the
Borrower shall deliver to the Administrative Agent a Notice of Borrowing. Such
Notice of Borrowing shall specify the aggregate principal amount of the Loans to
be borrowed, the date such Loans are to be borrowed (which must be a Business
Day), the Type of the requested Loans, and if such Loans are to be LIBOR Loans,
the initial Interest Period for such Loans. The Notice of Borrowing shall be
irrevocable once given and binding on the Borrower.

(c)    Funding of Loans. Promptly after receipt of the Notice of Borrowing under
the immediately preceding subsection (b), the Administrative Agent shall notify
each Lender of the proposed borrowing. Each Lender shall deposit an amount equal
to the Loan to be made by such Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
11:00 a.m. Eastern time on the Effective Date. Subject to fulfillment of the
conditions set forth in Section 5.1., the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 12:00 p.m. noon Eastern time on the
Effective Date, the proceeds of such amounts received by the Administrative
Agent.

(d)    Assumptions Regarding Funding by Lenders. Unless the Administrative Agent
shall have been notified by any Lender that such Lender will not make available
to the Administrative Agent the Loan to be made by such Lender in connection
with the borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Loan to be provided by such Lender. If the Administrative
Agent makes the amount of such Loan available to the Borrower prior to its
receipt of any proceeds of Loans by any Lender, then if such Lender has not
funded its Loan prior to the time set forth therefor in clause (c) above, the
Administrative Agent shall use reasonable efforts to notify the Borrower that
such Lender has failed to fund by the time required therefore; provided,
however, that the Administrative Agent’s failure to provide such notice shall
not result in any liability to the Administrative Agent and shall not affect any
other provision set forth herein. In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Loan, then such
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Loan with interest thereon, for each day from and
including the date such Loan is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the Federal Funds Rate and (ii) in the case of a payment
to be made by the Borrower, the interest rate applicable to Base Rate Loans.
Notwithstanding the prior sentence, if any Lender shall fail to make available
to the Administrative Agent the proceeds of the Loan on the date and at the time
specified in

 

- 31 -



--------------------------------------------------------------------------------

Section 2.1.(c) but shall make such proceeds available to the Administrative
Agent at a later time on such date, such Lender shall pay to the Administrative
Agent one day’s worth of interest computed in accordance with clause (i) of the
immediately preceding sentence, unless such Lender can provide evidence
reasonably satisfactory to the Administrative Agent that such Lender has timely
made such proceeds available to the Administrative Agent, including, without
limitation, a Fed Reference Number screen shot evidencing the date and time such
Lender’s wire was sent. If the Borrower and such Lender shall pay the amount of
such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Loan, the amount so paid shall
constitute such Lender’s Loan included in the borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make available the proceeds of the Loan to be
made by such Lender

Section 2.2. [Intentionally Omitted].

Section 2.3. [Intentionally Omitted].

Section 2.4. [Intentionally Omitted].

Section 2.5. Rates and Payment of Interest on Loans.

(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of the Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and

(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender, interest
at the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender, and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.

 

- 32 -



--------------------------------------------------------------------------------

(c)    Borrower Information Used to Determine Applicable Interest Rates.

(i)    The parties understand that the applicable interest rate for the
Obligations and certain fees set forth herein may be determined and/or adjusted
from time to time based upon certain financial ratios and/or other information
to be provided or certified to the Lenders by the Borrower (the “Borrower
Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Administrative Agent, and if the applicable interest rate
or fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information.

(ii)    In the event the Borrower’s Credit Rating from one or more Rating Agency
is downgraded and such downgrade results in an increase in the Applicable
Margin, but such higher Credit Rating is subsequently restored and the increased
Applicable Margin would no longer be applicable within 90 days from the first
day such downgrade was effective, the Borrower will receive a credit for
incremental borrowing costs and fees paid by the Borrower during such 90 day
period solely as a result of the downgrade and increase in the Applicable
Margin. Additionally, in the event the Borrower’s Credit Rating from one or more
Rating Agency is upgraded and such upgrade results in a decrease in the
Applicable Margin, but such lower Credit Rating is subsequently restored and the
decreased Applicable Margin would no longer be applicable within 90 days from
the first day such upgrade was effective, the Borrower will pay the incremental
borrowing costs and fees which would have otherwise been payable during such 90
day period had the upgrade not occurred.

(iii)    The Administrative Agent shall promptly notify the Borrower in writing
of any additional interest and fees due or of any interest and fees credited
because of such recalculation or changed Credit Rating, and, to the extent
additional fees and interest are due, the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice. Any
recalculation of interest or fees required by this Section 2.5.(c) shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Administrative Agent’s or any Lender’s other rights under this
Agreement.

Section 2.6. Number of Interest Periods.

There may be no more than three (3) different Interest Periods for Loans
outstanding at the same time.

Section 2.7. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.

Section 2.8. Prepayments.

Optional. Subject to Section 4.4., the Borrower may prepay any Loan in whole or
part at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least one (1) Business Day’s prior written notice of the
prepayment of any Loan. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Loans
outstanding).

 

- 33 -



--------------------------------------------------------------------------------

Section 2.9. Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount, and
each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower giving to the Administrative Agent
a Notice of Continuation not later than 12:00 p.m. noon Eastern time on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telephone (confirmed promptly in
writing on the same Business Day), electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Administrative Agent shall notify each
Lender of the proposed Continuation. If the Borrower shall fail to select in a
timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section, such Loan will automatically, on the last day of the current Interest
Period therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.10. or the
Borrower’s failure to comply with any of the terms of such Section.

Section 2.10. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by electronic mail or other similar form
of communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if an Event of Default exists. Each Conversion of Base Rate Loans
into LIBOR Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount. Each such Notice of
Conversion shall be given not later than 12:00 p.m. noon Eastern time 3 Business
Days prior to the date of any proposed Conversion. Promptly after receipt of a
Notice of Conversion, the Administrative Agent shall notify each Lender of the
proposed Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone, (confirmed promptly in writing on the same
Business Day), electronic mail or other similar form of communication in the
form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.

Section 2.11. Notes.

(a)    Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Note, the Loan
made by each Lender shall, in addition to this Agreement, also be evidenced by a
promissory note substantially in the form of Exhibit F (a “Note”), payable to
the order of such Lender in a principal amount equal to the amount of its
Commitment as originally in effect and otherwise duly completed (or, if such
Lender was not a Lender on the Effective Date, in a principal amount equal to
the initial principal amount of the Loan of such Lender).

 

- 34 -



--------------------------------------------------------------------------------

(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of the Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that the Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.12. [Intentionally Omitted].

Section 2.13. Extension of Maturity Date.

The Borrower shall have the right, exercisable one time, to extend the Maturity
Date by twelve months. The Borrower may exercise such right only by executing
and delivering to the Administrative Agent at least 30 days but not more than 90
days prior to the Maturity Date, a written request for such extension (an
“Extension Request”). The Administrative Agent shall notify the Lenders if it
receives an Extension Request promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Maturity Date shall be extended
for twelve months effective upon receipt by the Administrative Agent of the
Extension Request and payment of the fee referred to in the following
clause (y): (x) immediately prior to such extension and immediately after giving
effect thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (or, to the extent qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of such extension with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (or, to the
extent qualified by materiality or Material Adverse Effect, in all respects) on
and as of such earlier date) and except for changes in factual circumstances
which are not prohibited under the Loan Documents and (y) the Borrower shall
have paid the Fees payable under Section 3.5(b). Any extension shall constitute
certification by the Borrower to the effect that the matters referred to in the
immediately preceding clauses (x)(A) and (x)(B) are true and correct and the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders that the foregoing conditions have been satisfied.

 

- 35 -



--------------------------------------------------------------------------------

Section 2.14. [Intentionally Omitted].

Section 2.15. [Intentionally Omitted].

Section 2.16. [Intentionally Omitted].

Section 2.17. Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of the Loans made by the Lenders or any of their Affiliates pursuant to the Loan
Documents to any of the accounts designated in the Disbursement Instruction
Agreement.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) the making of the Loans by
the Lenders under Section 2.1.(a) shall be made from the Lenders, each payment
of the fees under Sections 3.5.(a) and 3.5.(b) shall be made for the account of
the Lenders, pro rata according to the amount of their respective Loans;

 

- 36 -



--------------------------------------------------------------------------------

(b) each payment or prepayment of principal of the Loans shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; (c) each payment of interest on the
Loans shall be made for the account of the Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders; and (d) the Conversion and Continuation of Loans of a particular Type
(other than Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made
pro rata among the Lenders according to the amounts of their respective Loans
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, the Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b)    Maturity Extension Fee. If the Borrower exercises its right to extend the
Maturity Date in accordance with Section 2.13., the Borrower shall pay to the
Administrative Agent for the account of each Lender a fee equal to 0.15% of the
outstanding principal amount of such Lender’s Loan. Such fee shall be due and
payable in full on the date the Administrative Agent receives the Extension
Request pursuant to Section 2.13.

 

- 37 -



--------------------------------------------------------------------------------

(c)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower, the Arrangers and the Administrative Agent.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, arrangement fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders. The rights
and remedies of the Borrower, the Administrative Agent and the other Lenders
against a Defaulting Lender under this Section are in addition to any other
rights and remedies such parties may have against such Defaulting Lender under
this Agreement, any of the Loan Documents, Applicable Law or otherwise.

 

- 38 -



--------------------------------------------------------------------------------

(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of a Loan in respect of which such Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of a Loan of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with their respective
Credit Percentages. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c)    Certain Fees. No Defaulting Lender shall be entitled to receive any Fees
payable under Section 3.5. for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(d)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Credit
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Section 3.10. Taxes; Foreign Lenders.

(a)    [Intentionally Omitted].

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of

 

- 39 -



--------------------------------------------------------------------------------

any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower or other applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.6. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested

 

- 40 -



--------------------------------------------------------------------------------

by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A), (ii)(B)
and (ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E, as applicable,; or

 

- 41 -



--------------------------------------------------------------------------------

(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
purposes of determining withholding Taxes imposed under FATCA, from and after
the date of this Agreement, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

- 42 -



--------------------------------------------------------------------------------

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a)    Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority issued or taking effect after the
Agreement Date including any Regulatory Change (whether or not having the force
of law) affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s making, Converting to, Continuing of, or maintaining
Loans below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then the Borrower shall, from time
to time, within thirty (30) days after written demand by such Lender or such
Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital or liquidity is allocable
to such Lender’s or such Participant’s obligations hereunder.

(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making,
Converting to, Continuing of, or maintaining of any LIBOR Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans (such
increases in costs and reductions in amounts receivable being

 

- 43 -



--------------------------------------------------------------------------------

herein called “Additional Costs”), to the extent resulting from any Regulatory
Change that: (i) changes the basis of taxation of any amounts payable to such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such LIBOR Loans (other than Indemnified Taxes, Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and Connection Income
Taxes), or (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other similar reserve requirement applicable to any other
category of liabilities or category of extensions of credit or other assets by
reference to which the interest rate on LIBOR Loans is determined to the extent
utilized to determine LIBOR for such Loans) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, or other
credit extended by, or any other acquisition of funds by such Lender (or its
parent corporation), or any commitment of such Lender or (iii) imposes on any
Lender or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or the Loans made by such Lender.

(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loan is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5.
shall apply).

(d)    [Intentionally Omitted].

(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent). The Administrative Agent, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Administrative Agent, such Lender, or such
Participant, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error and provided that
such determinations are made on a reasonable basis and in good faith.
Notwithstanding anything to the contrary contained in the preceding subsections
of this Section 4.1., the Borrower shall not be required to compensate any
Lender or any Participant for any such increased costs or reduced return
incurred by such Lender or Participant more than one-hundred-eighty (180) days
prior to such Lender’s or Participant’s written request to the Borrower for such
compensation (except that if the event giving rise to the increased costs or
reduced return is retroactive, then the one-hundred-eighty (180) day period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 4.2. Inability to Determine Interest Rates; Alternative Rate of
Interest.

(a)     Inability to Determine Rates. If the Administrative Agent reasonably
determines, or the Administrative Agent is advised by the Requisite Lenders,
that for any reason in connection with any request for a LIBOR Loan or a
Conversion to or Continuation thereof or otherwise that (i) Dollar deposits are
not being offered to banks in the London interbank market for the applicable
amount and Interest Period

 

- 44 -



--------------------------------------------------------------------------------

of such LIBOR Loan, (ii) adequate and reasonable means do not exist for
determining LIBOR for any requested Interest Period with respect to a proposed
LIBOR Loan, or (iii) LIBOR for any requested Interest Period with respect to a
proposed LIBOR Loan does not adequately and fairly reflect the cost to the
Requisite Lenders of funding such Loan, the Administrative Agent will promptly
so notify the Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Loans and Base Rate Loans as to which the
interest rate is determined by reference to LIBOR shall be suspended until the
Administrative Agent (upon the instruction of the Requisite Lenders) revokes
such notice, such revocation not to be unreasonably withheld or delayed. Upon
receipt of such notice, the Borrower may revoke any pending request for the
borrowing of Loans, Conversion to or Continuation of LIBOR Loans or, failing
that, will be deemed to have converted such request into a request for the
borrowing of Loans that are Base Rate Loans (with the Base Rate determined other
than by reference to the LIBOR Market Index Rate (as provided in the definition
of Base Rate)) in the amount specified therein.

(b)     Benchmark Replacement. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. Eastern time on the fifth
(5th) Business Day after (i) the Administrative Agent and the Borrower have
agreed to the terms of such proposed amendment and (ii) the Administrative Agent
has posted such proposed amendment to all Lenders and the Borrower so long as
the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Requisite Lenders. Any
such amendment agreed upon by the Administrative Agent and the Borrower with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Requisite Lenders have delivered to the Administrative
Agent written notice that such Requisite Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to clause (b) through
(e) of this Section 4.2. will occur prior to the applicable Benchmark Transition
Start Date.

(c)     Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(d)     Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 4.2., including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to clauses (b) through (e) of this
Section 4.2 (including in the definitions of defined terms used in such
clauses).

(e)     Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Conversion to or a Continuation of LIBOR Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any

 

- 45 -



--------------------------------------------------------------------------------

such request into a request for a borrowing of or Conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the LIBOR Market Index Rate will not
be used in any determination of Base Rate (as provided in the definition
thereof).

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to Convert to, Continue
or maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to maintain or Continue, or to Convert Loans of any
other Type into, LIBOR Loans shall be suspended until such time as such Lender
may again maintain LIBOR Loans (in which case the provisions of Section 4.5.
shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Upon the Borrower’s request, the Administrative Agent shall provide the Borrower
with a statement setting forth the basis for requesting such compensation and
the method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error provided that such determination is made on a
reasonable basis and in good faith.

Section 4.5. Treatment of Affected Loans.

If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c), Section 4.2. or
Section 4.3. then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for LIBOR Loans (or, in the case of a Conversion required by Section 4.1.(c),
Section 4.2., or Section 4.3. on such earlier date as such Lender may specify to
the Borrower with a copy to the Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1., Section 4.2. or Section 4.3. that gave rise to such Conversion no
longer exist:

(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

- 46 -



--------------------------------------------------------------------------------

(ii)    any portion of such Lender’s Loan that would otherwise be Continued by
such Lender as a LIBOR Loan shall be Continued instead as a Base Rate Loan, and
any Base Rate Loan of such Lender that would otherwise be Converted into a LIBOR
Loan shall remain as a Base Rate Loan.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with the respective unpaid principal amount of the Loan held by
such Lender.

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended pursuant to Section 4.1.(b) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender does not vote in favor of any amendment, modification or waiver to this
Agreement or any other Loan Document which, pursuant to Section 12.7., requires
the vote of such Lender, and the Requisite Lenders shall have voted in favor of
such amendment, modification or waiver or (d) a Lender becomes a Defaulting
Lender, then, so long as there does not then exist any Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Loan to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.6.(b)
for a purchase price equal to (x) the aggregate principal balance of all Loans
then owing to the Affected Lender, plus (y) any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, or any other
amount as may be mutually agreed upon by such Affected Lender and Eligible
Assignee. Each of the Administrative Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Administrative Agent, such Affected
Lender nor any other Lender nor any Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section 4.6. shall not in any way limit the Borrower’s obligation to pay
to any Affected Lender compensation owing to such Affected Lender pursuant to
this Agreement (including, without limitation, pursuant to Sections 3.10., 4.1.
or 4.4.) with respect to any period up to the date of replacement.

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

- 47 -



--------------------------------------------------------------------------------

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to make the Loans is subject to the satisfaction
or waiver of the following conditions precedent:

(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:

(i)    counterparts of this Agreement executed by each of the parties hereto;

(ii)    Notes executed by the Borrower, payable to each applicable Lender and
complying with the terms of Section 2.11.(a);

(iii)    the Guaranty executed by each of the Guarantors, if applicable,
initially to be a party thereto;

(iv)    an opinion of Pillsbury Winthrop Shaw Pittman LLP, counsel to the
Borrower and the other Loan Parties, addressed to the Administrative Agent and
the Lenders and covering the matters set forth in Exhibit H;

(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower the Notice of Borrowing, Notices of Conversion and Notices of
Continuation;

(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a

 

- 48 -



--------------------------------------------------------------------------------

corporation, the operating agreement, if a limited liability company, the
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity and (B) all corporate,
partnership, member or other necessary action taken by such Loan Party to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

(ix)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending March 31, 2020;

(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;

(xi)    the Revolver First Amendment shall have closed, all signatures thereto
shall have been released and such Revolver First Amendment shall be effective;

(xii)    evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and the Arrangers, including without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent, have been paid;

(xiii)    a Notice of Borrowing executed by the Borrower; and

(xiv)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.

(b)    In the good faith judgment of the Administrative Agent:

(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii)    the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

(iv)    the Borrower and each other Loan Party shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with the requirements
of any Anti-Money Laundering Laws, including, without limitation, the PATRIOT
Act and any applicable “know your customer” rules and regulations;

 

- 49 -



--------------------------------------------------------------------------------

(v)    each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered to the
Administrative Agent, and any Lender requesting the same, a Beneficial Ownership
Certification in relation to such Loan Party or such Subsidiary, in each case at
least five Business Days prior to the Agreement Date; and

(vi)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 5.2. Conditions Precedent to All Loans.

The obligations of Lenders to make the Loans are subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loans or would exist immediately after giving
effect thereto, and (b) the representations and warranties made or deemed made
by the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of the making of the Loans with the same force and effect as
if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited hereunder. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any Loan is
made that all conditions to the making of such Loan contained in this Article V.
have been satisfied. Unless set forth in writing to the contrary, the making of
a Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent and the other Lenders that the conditions precedent for the
Loans set forth in Section 5.1. that have not previously been waived by the
Lenders in accordance with the terms of this Agreement have been satisfied.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

(a)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

- 50 -



--------------------------------------------------------------------------------

(b)    Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary and/or an Excluded
Subsidiary and whether such Subsidiary owns a Non-Controlled Property (and, if
so, which one(s)). As of the Agreement Date, except as disclosed in such
Schedule (A), each of the Borrower and its Subsidiaries owns, free and clear of
all Liens (other than Permitted Liens), and has the unencumbered right to vote,
all outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Borrower, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Borrower.

(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letter to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders.

(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval applicable to it and all other Applicable Laws (including,
without limitation, Environmental Laws) relating to it except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

 

- 51 -



--------------------------------------------------------------------------------

(f)    Title to Properties; Liens. Part I of Schedule 6.1.(f) is, as of the
Agreement Date, a complete and correct listing of all real estate assets of the
Borrower, each other Loan Party and each other Subsidiary. Each of the Borrower,
each other Loan Party and each other Subsidiary has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets. As of the
Agreement Date, there are no Liens against the assets of the Borrower, the Loan
Parties or any Subsidiary other than Permitted Liens.

(g)    Existing Indebtedness. Schedule 6.1.(g) is, as of March 31, 2020, a
complete and correct listing of all Indebtedness (including all Guarantees but
excluding dividends payable, accounts payable and Off-Balance Sheet Obligations)
of each of the Borrower, the other Loan Parties and the other Subsidiaries
having an outstanding principal balance in excess of $1,000,000, and if such
Indebtedness is secured by any Lien. Except as set forth on such Schedule, from
March 31, 2020, through the Agreement Date, neither the Borrower nor any of its
Subsidiaries has incurred any Indebtedness having an outstanding principal
balance in excess of $1,000,000 in the aggregate.

(h)    Affected Financial Institution. No Loan Party is an Affected Financial
Institution.

(i)    Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened) against or in any other
way relating adversely to or affecting the Borrower, any other Loan Party, any
other Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Document or the Fee Letter. There are no strikes, slow downs, work stoppages or
walkouts or other labor disputes in progress or threatened relating to the
Borrower, any Subsidiary or any other Loan Party which could reasonably be
expected to have a Material Adverse Effect.

(j)    Taxes. All federal, state and other tax returns of the Borrower, each
other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon, each Loan Party, each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.6. As of the Agreement Date, none of
the United States income tax returns of the Borrower, any other Loan Party or
any other Subsidiary is under audit. All charges, accruals and reserves on the
books of the Borrower, the other Loan Parties and the other Subsidiaries in
respect of any taxes or other governmental charges are in accordance with GAAP.

(k)    Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2018 and December 31, 2019,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Grant Thornton LLP, and (ii) the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ended
March 31, 2020, and the related unaudited consolidated statements of operations,
shareholders’ equity and cash flow of the Borrower and its consolidated
Subsidiaries for the one fiscal quarter period ended on such date. Such
financial statements (including in each case related schedules and notes) are
complete and present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).
Neither

 

- 52 -



--------------------------------------------------------------------------------

the Borrower nor any of its Subsidiaries has on the Agreement Date any material
contingent liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.

(l)    No Material Adverse Change. Since December 31, 2019, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.

(m)    ERISA.

(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws except for
noncompliance that would not be expected to result in the occurrence of a
Material Adverse Effect. Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Borrower, nothing has occurred which could reasonably
be expected to cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.

(ii)    As of the most recent valuation date, the “benefit obligation” of all
Plans does not exceed the “fair market value of plan assets” for such Plans by
more than $10,000,000 all as determined by and with such terms defined in
accordance with FASB ASC 715.

(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

- 53 -



--------------------------------------------------------------------------------

(o)    Environmental Laws. Each of the Borrower, each other Loan Party and the
other Subsidiaries: (i) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (ii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) and (ii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party is aware of, and has not received notice of, any
past, present, or future, events, conditions, circumstances, activities,
practices, incidents, occurrences, actions, or plans which, with respect to any
Loan Party or any other Subsidiary, their respective businesses, operations or
with respect to the Properties, may: (x) interfere with or prevent compliance or
continued compliance with Environmental Laws or (y) give rise to any common-law
or legal liability or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation based on or related to the
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport, removal, clean up or handling, or the emission, discharge,
release or threatened release into the environmental of any pollutant,
contaminant, chemical, or industrial, toxic, other Hazardous Material. There is
no civil, criminal, or administrative action, suit, demand, claim, hearing,
notice, or demand letter, notice of violation, investigation, or proceeding
pending or, to the Borrower’s knowledge after due inquiry, threatened, against
the Borrower, any other Loan Party or any other Subsidiary relating in any way
to Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect. None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law to the extent any such listing
could reasonably be expected to have a Material Adverse Effect. To the
Borrower’s knowledge, no Hazardous Materials generated at or transported from
the Properties are or have been transported to, or disposed of at, any location
that is listed or proposed for listing on the National Priority List or any
analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.

(p)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

(q)    Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(r)    Affiliate Transactions. Except as permitted by Section 9.9., none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement with any Affiliate.

(s)    Intellectual Property. Each of the Borrower, each other Loan Party and
each other Subsidiary owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and

 

- 54 -



--------------------------------------------------------------------------------

copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses as now conducted and as contemplated by the Loan Documents,
without known conflict with any patent, license, franchise, trademark, trademark
rights, trade secret, trade name, copyright, or other proprietary right of any
other Person, which conflict could reasonably be expected to have a Material
Adverse Effect. The Borrower, each other Loan Party and each other Subsidiary
have taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
Intellectual Property by the Borrower, any other Loan Party or any other
Subsidiary, or challenging or questioning the validity or effectiveness of any
Intellectual Property. The use of such Intellectual Property by the Borrower,
its Subsidiaries and the other Loan Parties, does not infringe on the rights of
any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

(t)    Business. The Borrower, the other Loan Parties and the other Subsidiaries
are (i) primarily engaged in the business of acquiring, owning, redeveloping,
developing and managing Retail Properties and Mixed-Use Projects (including
components of such Mixed-Use Projects that are Office Properties and Multifamily
Properties) together with other business activities reasonably related or
incidental thereto and (ii) secondarily engaged in the business of acquiring,
owning, redeveloping, developing and managing Office Properties, Multifamily
Properties and Hotel Properties, together with other business activities
reasonably related or incidental thereto.

(u)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

(v)    Accuracy and Completeness of Information. None of the written
information, reports or other papers or data (excluding financial projections
and other forward looking statements), taken as a whole as of the date of
delivery thereof, furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any Subsidiary or any other
Loan Party in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrower, any Subsidiary or any other Loan Party or omitted to state a material
fact necessary in order to make such statements contained therein, in light of
the circumstances under which they were made, not misleading. All financial
statements furnished to the Administrative Agent or any Lender by, on behalf of,
or at the direction of, the Borrower, any Subsidiary or any other Loan Party in
connection with or relating in any way to this Agreement, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure). All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any Subsidiary or any other
Loan Party that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. As of the Effective Date, no fact is known to the
Borrower which has had, or may in the future have (so far as the Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. As of the Agreement Date, all of the
information included in the Beneficial Ownership Certification is true and
correct.

(w)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the

 

- 55 -



--------------------------------------------------------------------------------

Internal Revenue Code and the respective regulations promulgated thereunder.
Assuming that no Lender funds any amount payable by it hereunder with “plan
assets,” as that term is defined in 29 C.F.R. 2510.3-101, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts hereunder, do not and will not
constitute “prohibited transactions” under ERISA or the Internal Revenue Code.

(x)    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(i)    None of (i) the Borrower, any Subsidiary, any of their respective
directors, officers, or, to the knowledge of the Borrower or such Subsidiary,
any of their respective employees or Affiliates, or (ii) any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from this Agreement, (A) is a Sanctioned Person or
currently the express subject or express target of any Sanctions, (B) is
controlled by or is acting on behalf of a Sanctioned Person, (C) has its assets
located in a Sanctioned Country, (D) is under administrative, civil or criminal
investigation for an alleged violation of, or received notice from or made a
voluntary disclosure to any governmental entity regarding a possible violation
of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (E) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons.

(ii)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower
and its Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.

(iii)    Each of the Borrower and its Subsidiaries, each director, officer, and
to the knowledge of Borrower, employee, agent and Affiliate of the Borrower and
each Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.

(iv)    No proceeds of any Loan have been used, directly or indirectly, by the
Borrower, any of its Subsidiaries or any of its or their respective directors,
officers, employees and agents in violation of Section 9.13.(c).

(y)    REIT Status. The Borrower qualifies as, and has elected to be treated as,
a REIT and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Borrower to maintain its status as a
REIT.

(z)    Unencumbered Assets. As of the Agreement Date, Schedule 6.1.(z) is a
correct and complete list of each Wholly Owned Property, Controlled Property and
Non-Controlled Property included as of the Agreement Date in the calculation of
Unencumbered Asset Value. Except as set forth on such Schedule, each of the
Properties included by the Borrower in calculations of Unencumbered Asset Value
is an Eligible Property.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in

 

- 56 -



--------------------------------------------------------------------------------

any certificate, financial statement or other instrument delivered by or on
behalf of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Maturity Date is effectuated pursuant to
Section 2.13. and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Borrower shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.5., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law and Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all contracts and other written agreements to which it is a party if any such
non-compliance could reasonably be expected to have a Material Adverse Effect.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

Section 7.4. Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t).

 

- 57 -



--------------------------------------------------------------------------------

Section 7.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 7.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.

Section 7.7. Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP. The Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, permit representatives or agents
of any Lender or the Administrative Agent, from time to time after reasonable
prior notice if no Event of Default shall be in existence, as often as may be
reasonably requested, but only during normal business hours and at the expense
of such Lender or the Administrative Agent (unless an Event of Default shall
exist, in which case the exercise by the Administrative Agent of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Borrower or such Subsidiary or
other Loan Party to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers, and its independent
accountants (in the presence of an officer of the Borrower so long as no Event
of Default has occurred and is continuing), its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Borrower shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of the Borrower and any other Loan Party or any
other Subsidiary with its accountants which, so long as no Event of Default has
occurred and is continuing, shall be in the presence of an officer of the
Borrower.

Section 7.8. Use of Proceeds.

The Borrower will use the proceeds of Loans only to (i) provide for the general
working capital needs of the Borrower and its Subsidiaries and (ii) for other
general corporate purposes of the Borrower and its Subsidiaries.

 

- 58 -



--------------------------------------------------------------------------------

Section 7.9. Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall use, and shall cause each other Loan Party and each other
Subsidiary to use, commercially reasonable efforts (which shall include, for
purposes of this Section, including customary provisions in lease agreements
with tenants as to such compliance) to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to take promptly all actions reasonably necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

Section 7.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 7.11. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.

The Borrower will (a) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions, (b) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
reasonably requested by it for purposes of complying with the Beneficial
Ownership Regulation.

Section 7.12. REIT Status.

The Borrower shall at all times maintain its status as, and election to be
treated as, a REIT under the Internal Revenue Code.

Section 7.13. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or other national exchange which is subject to price quotations on The
NASDAQ Stock Market’s National Market System (or any successor exchanges or
quotation systems thereto).

 

- 59 -



--------------------------------------------------------------------------------

Section 7.14. Guarantors.

(a)    Within 10 Business Days of the date on which any of the following
conditions first applies to any Subsidiary (other than a Subsidiary owning a
Non-Controlled Property) that is not already a Guarantor, the Borrower shall
deliver to the Administrative Agent each of the following in form and substance
satisfactory to the Administrative Agent: (i) an Accession Agreement executed by
such Subsidiary (or if the Guaranty is not then in existence, a Guaranty
executed by such Subsidiary) and (ii) the items that would have been delivered
under subsections (iv) through (viii) of Section 5.1.(a) if such Subsidiary had
been required to become a Guarantor on the Agreement Date:

(x)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any Subsidiary of the Borrower; or

(y)    such Subsidiary (A) owns any asset the value of which is included in the
determination of Unencumbered Asset Value and (B) has incurred, acquired or
suffered to exist any Recourse Indebtedness.

(b)    [Intentionally Omitted].

(c)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor is not
required to be a party to the Guaranty under the immediately preceding
subsection (a); (ii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.; and (iii) the Administrative Agent shall have
received such written request at least ten (10) Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 50 days after the end of each of the first, second and third
fiscal quarters of the Borrower commencing with the fiscal quarter of the
Borrower ended June 30, 2020), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such period, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding periods of the previous fiscal year, all of which shall, to the
extent applicable, be in the form required by the Securities Exchange Act and
certified by the chief financial officer or chief accounting officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP and
in all material respects, the consolidated financial position of the Borrower
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year-end audit adjustments).

 

- 60 -



--------------------------------------------------------------------------------

Section 8.2. Year-End Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 95 days after the end of each fiscal year of the Borrower), the
audited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall, to the
extent applicable, be in the form required by the Securities Exchange Act and
(a) certified by the chief accounting officer or chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Grant Thornton LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall be unqualified and who shall have
authorized the Borrower to deliver such financial statements and report thereon
to the Administrative Agent and the Lenders pursuant to this Agreement.

Section 8.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 8.1. and
8.2. and, if (i) the Requisite Lenders provide notice to the Administrative
Agent and the Borrower that they reasonably believe that an Event of Default
specified in Section 10.1.(a), 10.1.(e) or 10.1.(f) or a Default under
Section 10.1.(f) may occur, or if (ii) a casualty or condemnation of a Property
secured by Material Indebtedness requiring payment in excess of $125,000,000 as
a result of such casualty or condemnation occurs, then within 5 Business Days of
the Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit I (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief accounting officer or the chief
financial officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year or such other fiscal
period, as the case may be, the calculations required to establish whether the
Borrower was in compliance with the covenants contained in Section 9.1.; and
(b) stating that, to the best of his or her knowledge, information, and belief
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure. Together with each Compliance Certificate delivered in
connection with quarterly or annual financial statements, the Borrower shall
deliver a report, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth (i) a statement of Funds From Operations for
the fiscal period then ending; (ii) a list of each Wholly Owned Property,
Controlled Property and Non-Controlled Property included in the calculation of
Unencumbered Asset Value, such list to identify any Property that has ceased to
be included in the calculation of Unencumbered Asset Value since the previous
such list delivered to the Administrative Agent; and (iii) a listing of all
Properties acquired by the Borrower or any Subsidiary since the delivery of the
previous such list, including their Net Operating Income, the purchase price for
such Property and indicating whether such Property is collateral for any Secured
Indebtedness of the owner of such Property.

Section 8.4. Other Information.

(a)    Promptly upon receipt thereof, copies of all management reports, if any,
submitted to the Borrower or its Board of Trustees by its independent public
accountants;

(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration

 

- 61 -



--------------------------------------------------------------------------------

statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports which any Loan Party or
any other Subsidiary shall file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor) or any national securities
exchange;

(c)    Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;

(d)    No later than the last day of February of each year, projected
consolidated financial statements of Borrower and its consolidated Subsidiaries,
for the next fiscal year set forth on a quarterly basis, to include projected
statements of income and loss and statements of cash flow. Such projected
consolidated financial statements shall represent the reasonable best estimate
by the Borrower of the future financial performance of the Borrower and its
Subsidiaries for the periods set forth therein and have been prepared on the
basis of assumptions set forth therein, which the Borrower believes are fair and
reasonable as of the date of preparation in light of current and reasonably
foreseeable business conditions (it being understood that actual results may
differ from those set forth in such projected financial statements);

(e)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;

(f)    To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect, and prompt notice of the receipt
of notice that any United States income tax returns of any Loan Party or any
other Subsidiary are being audited;

(g)    A copy of any amendment to the declaration of trust or other
organizational documents of the Borrower within fifteen (15) Business Days after
the effectiveness thereof;

(h)    Prompt notice of (i) any change in the chief executive officer, chief
financial officer or chief operating officer of the Borrower, any Subsidiary or
any other Loan Party, or (ii) any change in the business, assets, liabilities,
financial condition or results of operations of the Borrower, any Subsidiary or
any other Loan Party which has had, or could reasonably be expected to have, a
Material Adverse Effect;

(i)    Promptly upon a Responsible Officer of the Borrower obtaining knowledge
thereof, prompt notice of the occurrence of any Default or Event of Default or
any event which constitutes or which with the passage of time, the giving of
notice, or otherwise, would constitute a default or event of default by any Loan
Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;

(j)    Prompt notice of any order, judgment or decree not covered by insurance
in excess of $25,000,000 having been entered against any Loan Party or any other
Subsidiary or any of their respective properties or assets;

 

- 62 -



--------------------------------------------------------------------------------

(k)    Prompt notice if the Borrower, any Subsidiary or any other Loan Party
shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which, in either case, could
reasonably be expected to have a Material Adverse Effect

(l)    [Intentionally Omitted];

(m)    Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;

(n)    Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;

(o)    Promptly upon the request therefor, such other information and
documentation required under applicable “know your customer” rules and
regulations, the PATRIOT Act or any applicable Anti-Money Laundering Laws, in
each case as from time to time reasonably requested by the Administrative Agent
or any Lender;

(p)    Prompt notice of the sale, transfer or other disposition of any material
assets of the Borrower, any Subsidiary or any other Loan Party to any Person
other than the Borrower, any Subsidiary or any other Loan Party;

(q)    Prompt written notice, meaning within ten (10) Business Days after the
Borrower obtains knowledge thereof, of the occurrence of any of the following:
(i) the Borrower, any Loan Party or any other Subsidiary shall receive written
notice that any violation of Environmental Law has or may have been committed or
is about to be committed; (ii) the Borrower, any Loan Party or any other
Subsidiary shall receive written notice that any administrative or judicial
complaint, or order has been filed or is about to be filed against any such
Person alleging any violation of any Environmental Law or requiring the
Borrower, any Loan Party or any other Subsidiary to take any action in
connection with the release or threatened release of Hazardous Materials; or
(iii) the Borrower, any Loan Party or any other Subsidiary shall receive any
notice from a Governmental Authority or private party alleging that any such
Person may be liable or responsible for any costs associated with a response to,
or remediation or cleanup of, a release of Hazardous Materials or any damages
caused thereby; and the matters covered by such notice(s) under the foregoing
clauses (i) through (iii) above, whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(r)    Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and

(s)    From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding the business, assets, liabilities, financial condition or
results of operations of the Borrower, any of its Subsidiaries, or any other
Loan Party as the Administrative Agent or any Lender may reasonably request.

Section 8.5. Electronic Delivery of Certain Information.

(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender pursuant to Article II.
and (ii) any Lender that has notified the

 

- 63 -



--------------------------------------------------------------------------------

Administrative Agent and the Borrower that it cannot or does not want to receive
electronic communications. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered on the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Borrower notifies the
Administrative Agent of said posting by causing an e-mail notification to be
sent to an e-mail address specified from time to time by the Administrative
Agent and provides a link thereto; provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
12:00 p.m. noon Eastern time on the opening of business on the next business day
for the recipient. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the certificate
required by Section 8.3. to the Administrative Agent and shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for the
certificates required by Section 8.3., the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

Section 8.6. Public/Private Information.

The Borrower will cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower to the Administrative Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and the Borrower will
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”. The Administrative Agent and the Borrower acknowledge and
agree that the Borrower is obligated to file reports under the Securities
Exchange Act. All Information Materials filed with or furnished to the
Securities and Exchange Commission by, or on behalf of, the Borrower pursuant to
the Securities Exchange Act or filed by, or on behalf of, the Borrower with the
Securities and Exchange Commission pursuant to the Securities Act, distributed
by, or on behalf of, the Borrower by press release through a widely disseminated
news or wire service, or otherwise expressly designated by the Borrower as
Public Information are hereby designated as Public Information and all other
Information Materials are hereby designated as Private Information.

Section 8.7. USA Patriot Act Notice; Compliance.

The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act or any other Anti-Money
Laundering Laws, each of them is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the PATRIOT Act or such
Anti-Money Laundering Laws.

 

- 64 -



--------------------------------------------------------------------------------

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall comply with the
following covenants:

Section 9.1. Financial Covenants.

(a)    [Intentionally Omitted]

(b)    Maximum Leverage Ratio. The Borrower shall not permit the ratio of
(i) Total Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any
time; provided, however, that if such ratio is greater than 0.60 to 1.00 but is
not greater than 0.65 to 1.00, then the Borrower shall be deemed to be in
compliance with this Section 9.1.(b) so long as (a) the Borrower completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such Material Acquisition took place and for any subsequent
consecutive fiscal quarters, (b) the Borrower has not maintained compliance with
this Section 9.1.(b) in reliance on this proviso for more than four fiscal
quarters (whether or not consecutive) during the term of this Agreement and
(c) such ratio (after giving effect to such Material Acquisition) is not greater
than 0.65 to 1.00 at any time.

(c)    Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA for the period of four consecutive fiscal quarters
most recently ended to (ii) Fixed Charges for such period, to be less than 1.50
to 1.00 as of the last day of such period.

(d)    Maximum Secured Indebtedness Ratio. The Borrower shall not permit the
ratio of (i) Secured Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis to (ii) Total Asset Value to exceed 0.35 to
1.00 at any time.

(e)    Maximum Unencumbered Leverage Ratio. The Borrower shall not permit the
ratio of (i) Unsecured Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis to (ii) Unencumbered Asset Value, to exceed
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then the Borrower shall be
deemed to be in compliance with this Section 9.1.(e) so long as (a) the Borrower
completed a Material Acquisition which resulted in such ratio (after giving
effect to such Material Acquisition) exceeding 0.60 to 1.00 at any time during
the fiscal quarter in which such Material Acquisition took place and for any
subsequent consecutive fiscal quarters, (b) the Borrower has not maintained
compliance with this Section 9.1.(e) in reliance on this proviso for more than
four fiscal quarters (whether or not consecutive) during the term of this
Agreement and (c) such ratio (after giving effect to such Material Acquisition)
is not greater than 0.65 to 1.00 at any time.

(f)    [Intentionally Omitted].

(g)    [Intentionally Omitted].

(h)    [Intentionally Omitted].

(i)    Dividends and Other Restricted Payments. The Borrower shall not, and
shall not permit any of its Subsidiaries to, declare or make any Restricted
Payment if an Event of Default shall have occurred and is continuing; except
that the Borrower may, subject to the immediately following sentence, declare
and make cash distributions to its shareholders during any fiscal year in an
aggregate amount not to exceed

 

- 65 -



--------------------------------------------------------------------------------

the minimum amount necessary for the Borrower to remain in compliance with
Section 7.12. Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall have occurred and
is continuing, or if as a result of the occurrence of any other Event of Default
any of the Obligations have been accelerated pursuant to Section 10.2.(a), the
Borrower shall not, and shall not permit any Subsidiary to, make any Restricted
Payment to any Person other than to the Borrower or any Subsidiary.

Section 9.2. [Intentionally Omitted].

Section 9.3. Liens; Negative Pledges.

(a)    The Borrower shall not, and shall not permit any Subsidiary (other than
an Excluded Subsidiary) or other Loan Party to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if as a result
of the creation, assumption or incurring of such Lien, a Default or Event of
Default is or would be caused thereby or any other Major Default or Event of
Default has occurred and is continuing, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 9.1.

(b)    The Borrower shall not, and shall not permit any Subsidiary (other than
an Excluded Subsidiary) or other Loan Party to, enter into, assume or otherwise
be bound by any Negative Pledge except for (i) a Negative Pledge contained in
any agreement (x) evidencing Indebtedness which (A) the Borrower or such
Subsidiary may create, incur, assume, or permit or suffer to exist under this
Agreement and (B) is secured by a Lien permitted to exist hereunder and
(y) which prohibits the creation of any other Lien on only the property securing
such Indebtedness as of the date such agreement was entered into or (ii) a
Negative Pledge contained in any agreement that evidences unsecured Indebtedness
which contains restrictions on encumbering assets that are substantially similar
to, or less restrictive than, those restrictions contained in the Loan
Documents.

Section 9.4. Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any Subsidiary; other than (i) with respect to clauses (a) through (d), those
encumbrances or restrictions contained in any Loan Document or in any other
agreement (A) evidencing Unsecured Indebtedness that the Borrower, any other
Loan Party or any other Subsidiary may create, incur, assume or permit or suffer
to exist under this Agreement and (B) containing encumbrances and restrictions
imposed in connection with such Unsecured Indebtedness that are either
substantially similar to, or less restrictive than, such encumbrances and
restrictions set forth in the Loan Documents, (ii) with respect to clause (d),
customary provisions restricting assignment of any agreement entered into by the
Borrower, any other Loan Party or any Subsidiary in the ordinary course of
business and (iii) with respect to clauses (a) through (d), in the case of a
Subsidiary that is not a Wholly Owned Subsidiary, limitations arising after the
date hereof to the effect that any such dividends, distributions, loans,
advances or transfers of property must be on fair and reasonable terms and on an
arm’s length basis.

 

- 66 -



--------------------------------------------------------------------------------

Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (c) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets whether now owned or hereafter
acquired; provided, however, that:

(i)    any of the actions described in the immediately preceding clauses (a),
(b) and (c) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Borrower) so long as, as a result of the taking of such action,
and after giving effect thereto, no Default or Event of Default is or would be
caused thereby, and no other Major Default or Event of Default has occurred and
is continuing; notwithstanding the foregoing, any such Loan Party may enter into
a transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (A) the Borrower shall have given the Administrative Agent
and the Lenders at least 10 Business Days’ prior written notice of such merger;
(B) if the survivor entity is already a Loan Party or is required to become a
Guarantor pursuant to Section 7.14. (and is not already a Guarantor), within
five (5) Business Days of consummation of such merger, the survivor entity shall
have executed and delivered an Accession Agreement (or if the Guaranty is not
then in existence, a Guaranty executed by such survivor entity); (C) within 30
days of consummation of such merger, the survivor entity delivers to the
Administrative Agent the following: (1) items of the type referred to in
Sections 5.1.(a)(iv) through (viii) with respect to the survivor entity as in
effect after consummation of such merger (if not previously delivered to the
Administrative Agent and still in effect), (2) copies of all documents entered
into by such Loan Party or the survivor entity to effectuate the consummation of
such merger, including, but not limited to, articles of merger and the plan of
merger, (3) copies, certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party or the survivor
entity, of all corporate and shareholder action authorizing such merger and
(4) copies of any filings with the Securities and Exchange Commission in
connection with such merger; and (D) such Loan Party and the survivor entity
each takes such other action and delivers such other documents, instruments,
opinions and agreements as the Administrative Agent may reasonably request;

(ii)    the Borrower, the other Loan Parties and the other Subsidiaries may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

(iii)    a Person may merge with and into the Borrower so long as (A) the
Borrower is the survivor of such merger, (B) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing and (C) the Borrower shall have
given the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger (except that such prior notice shall not be
required in the case of a merger by a Subsidiary with and into the Borrower);

(iv)     the Borrower and each Subsidiary may sell, transfer or dispose of
assets (including by merger or liquidation of Subsidiaries) among themselves;
and

(v)    the Borrower and each Subsidiary may transfer property as security for
Indebtedness to the extent permitted under Section 9.3.

 

- 67 -



--------------------------------------------------------------------------------

Section 9.6. Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA (other than as a result of
contributions, in the normal course and on behalf of the Plan participants, by
the Borrower, any other Loan Party, or any other Subsidiary to Benefit
Arrangements, Plans, or Multiemployer Plans not prohibited by this agreement or
any other loan document), the Internal Revenue Code and the respective
regulations promulgated thereunder.

Section 9.7. Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 9.8. Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

Section 9.9. Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) compensation, bonus
and benefit arrangements with employees, officers and trustees as permitted by
Applicable Law, (b) transactions permitted by Section 9.5. to the extent among
the Borrower, the other Loan Parties and other Subsidiaries, or (c) transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.

Section 9.10. Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party, or any other
Subsidiary, and shall use commercially reasonable efforts (which shall include,
for purposes of this Section, including customary provisions in lease agreements
with tenants restricting such activities) not to permit any other Person to,
use, generate, discharge, emit, manufacture, handle, process, store, release,
transport, remove, dispose of or clean up any Hazardous Materials on, under or
from the Properties in violation of any Environmental Law or in a manner that
could reasonably be expected to lead to any environmental claim or pose a
material risk to human health, safety or the environment, in each case which
violation, claim or risk could reasonably be expected to have a Material Adverse
Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

Section 9.11. Non-Controlled Properties.

The Borrower shall not permit any Subsidiary that owns a Non-Controlled Property
to own any assets other than another Non-Controlled Property and other
nonmaterial assets incidental to the ownership of a Non-Controlled Property.

 

- 68 -



--------------------------------------------------------------------------------

Section 9.12. Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.

Section 9.13. Use of Proceeds.

(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, use any part of the proceeds of the Loans to (i) purchase
or carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or (ii) to extend credit
to others for the purpose of purchasing or carrying any such margin stock.

(b)    The Borrower will not request any Loans, and the Borrower shall not use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loans,
directly or indirectly, (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws or Anti-Money Laundering
Law, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)    Default in Payment. The Borrower or any other Loan Party shall fail to
pay (i) when due under this Agreement or any other Loan Document (whether upon
demand, at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans, or (ii) when due under this Agreement, any other Loan Document
or the Fee Letter any interest on, any of the Loans, any of the other payment
Obligations owing by the Borrower under this Agreement, any other Loan Document
or the Fee Letter and, solely with respect to this clause (ii) such failure
shall continue for a period of five (5) Business Days.

(b)    Default in Performance.

(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 7.1 (with respect to the existence of the Borrower or any other Loan
Party), 8.4(i) (with respect to notice of the occurrence of a Default or Event
of Default), 8.4.(k) or Article IX.; or

(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall

 

- 69 -



--------------------------------------------------------------------------------

continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Borrower has received written
notice of such failure from the Administrative Agent.

(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent or any Lender, shall at any time prove to
have been incorrect or misleading, in light of the circumstances in which made
or deemed made, in any material respect (or, to the extent qualified by
materiality or Material Adverse Effect, in all respects) when furnished or made
or deemed made.

(d)    Indebtedness Cross-Default.

(i)    The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable of the principal of, or interest on (after
giving effect to the expiration of any grace period for such payment), any
Indebtedness (other than the Loans but including Secured Indebtedness
accelerated or required to be prepaid or repurchased prior to the stated
maturity as a result of a casualty with respect to, or condemnation of, the
Property securing such Secured Indebtedness) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, having, without
regard to the effect of any close-out netting provision, a Derivatives
Termination Value), in each case individually or in the aggregate with all other
Indebtedness as to which such a failure exists, of more than $125,000,000
(“Material Indebtedness”); or

(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

(iii)    Any other event shall have occurred and be continuing (and any related
grace period shall have expired) which would permit any holder or holders of any
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity; or

(iv)    Any Loan Party shall fail to pay when due and payable amounts in excess
of $125,000,000 in the aggregate owing in respect of any Derivatives Contracts;
or

(v)    An “Event of Default” under and as defined in that certain Amended and
Restated Credited Agreement, dated as July 25, 2019, by and among the Borrower,
the financial institutions party thereto as “Lenders”, Wells Fargo Bank,
National Association, as administrative agent thereunder, and the other parties
thereto (as amended by the Revolver First Amendment and as further amended,
supplemented, restated or otherwise modified from time to time) shall have
occurred and be continuing; provided, however, if a lender thereunder has agreed
to waive such “Event of Default” thereunder and such lender is also a Lender
under this Agreement, then such Lender shall also be deemed to have waived the
corresponding Event of Default under this Section 10.1.(d)(v).

 

- 70 -



--------------------------------------------------------------------------------

The provisions of the immediately preceding clauses (ii) and (iii) shall not
apply to any Secured Indebtedness accelerated, or required to be prepaid or
repurchased prior to the stated maturity thereof, as a result of a casualty with
respect to, or condemnation of, the Property securing such Secured Indebtedness.

(e)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party, or
any Significant Subsidiary, shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, or any other Significant
Subsidiary, in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.

(g)    Revocation of Loan Documents. The Borrower or any other Loan Party shall
disavow, revoke or terminate (or, except as expressly permitted herein, attempt
to terminate) any Loan Document or the Fee Letter to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of any
Loan Document or the Fee Letter or any Loan Document or the Fee Letter shall
cease to be in full force and effect (except as a result of the express terms
thereof).

(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such outstanding judgments or orders
entered against the Loan Parties or any other Subsidiary, $125,000,000 or (B) in
the case of an injunction or other non-monetary relief, such injunction or
judgment or order could reasonably be expected to have a Material Adverse
Effect.

(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $125,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a

 

- 71 -



--------------------------------------------------------------------------------

waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower, any
other Loan Party or any Subsidiary.

(j)    ERISA.

(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $125,000,000; or

(ii)    As of the most recent valuation date, the “benefit obligation” of all
Plans exceeds the “fair market value of plan assets” for such Plans by more than
$125,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.

(l)    Change of Control/Change in Management.

(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
will be deemed to have “beneficial ownership” of all securities that such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the then outstanding voting stock of the Borrower; or

(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Trustees of the Borrower (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the trustees then still in
office who were either Trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute two-thirds (2/3) of the Board of Trustees of the Borrower
then in office.

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a)    Acceleration; Termination of Facilities.

(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (B) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall declare (A) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding and (B) all of the other Obligations, including,

 

- 72 -



--------------------------------------------------------------------------------

but not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract. For the avoidance of doubt, none of the
foregoing remedies instituted by a Specified Derivatives Provider shall by
itself constitute a Default or Event of Default hereunder unless otherwise
specifically set forth herein.

Section 10.3. [Intentionally Omitted].

Section 10.4. Marshaling; Payments Set Aside.

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any

 

- 73 -



--------------------------------------------------------------------------------

bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or Specified Derivatives Obligations,
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

Section 10.5. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents (or any Lender as a result of exercise of
remedies pursuant to Section 12.4.), in respect of any principal of or interest
on the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

(a)    amounts due to the Administrative Agent and the Lenders in respect of
expenses due under Section 12.2. until paid in full, and then Fees;

(b)    payments of interest on the Loans to be applied for the ratable benefit
of the Lenders;

(c)    payments of principal of the Loans to be applied for the ratable benefit
of the Lenders;

(d)    amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.10.;

(e)    payments of all other Obligations and other amounts due under any of the
Loan Documents to be applied for the ratable benefit of the Lenders; and

(f)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.

Section 10.6. [Intentionally Omitted].

Section 10.7. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 10.8. Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower,

 

- 74 -



--------------------------------------------------------------------------------

perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower or such other Loan Party after the expiration of any cure or grace
periods set forth herein. In such event, the Borrower shall, at the request of
the Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever to perform any obligation of the Borrower
under this Agreement or any other Loan Document.

Section 10.9. Rights Cumulative.

(a)    Generally. The rights and remedies of the Administrative Agent, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Lenders and the Specified
Derivatives Providers may be selective and no failure or delay by the
Administrative Agent, any of the Lenders or any of the Specified Derivatives
Providers in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit under any Specified Derivatives Contract, (iii) any Lender
from exercising setoff rights in accordance with Section 12.4. (subject to the
terms of Section 3.3.), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article X. and (y) in addition to the matters set forth in clauses (iii) and
(iv) of the preceding proviso and subject to Section 3.3., any Lender may, with
the consent of the Requisite Lenders, enforce any rights and remedies available
to it and as authorized by the Requisite Lenders.

ARTICLE XI. THE ADMINISTRATIVE AGENT

Section 11.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon

 

- 75 -



--------------------------------------------------------------------------------

all of the Lenders. Nothing herein shall be construed to deem the Administrative
Agent a trustee or fiduciary for any Lender or to impose on the Administrative
Agent duties or obligations other than those expressly provided for herein.
Without limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered to such
Lender pursuant to the terms of this Agreement or any such other Loan Document.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

Section 11.2. PNC Bank as Lender.

PNC Bank, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include PNC Bank in each
case in its individual capacity. PNC Bank and its Affiliates may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders or any other Specified Derivatives
Providers. Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Specified Derivatives Contract, or otherwise without having to
account for the same to the other Lenders or any other Specified Derivatives
Providers. The Lenders acknowledge that, pursuant to such activities, PNC Bank
or its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

- 76 -



--------------------------------------------------------------------------------

Section 11.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, approval or consent is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within ten (10) Business Days (or such lesser
or greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval.
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 12.7.(c).

Section 11.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice thereof from a Lender or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”. Further, if the Administrative
Agent receives such a “notice of default,” the Administrative Agent shall give
prompt notice thereof to the Lenders.

Section 11.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person, or shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons, or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto; (d) shall have any liability in respect of
any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this

 

- 77 -



--------------------------------------------------------------------------------

Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
electronic mail) believed by it to be genuine and signed, sent or given by the
proper party or parties. The Administrative Agent may execute any of its duties
under the Loan Documents by or through agents, employees or attorneys-in-fact
and shall not itself be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.

Section 11.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Credit Percentage
(determined as of the time of such claim), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable out-of-pocket costs and expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the
Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

Section 11.7. Lender Credit Decision, Etc.

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other Affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Borrower, any other Loan Party
or any other Subsidiary or

 

- 78 -



--------------------------------------------------------------------------------

Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Lender. Each of the Lenders acknowledges that it
has made its own credit and legal analysis and decision to enter into this
Agreement and the transactions contemplated hereby, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent, or any of their respective officers, directors, employees,
agents or counsel, and based on the financial statements of the Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each of the Lenders acknowledges that the Administrative Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to any Lender.

Section 11.8. Successor Administrative Agent.

The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower upon 30 days’ prior written notice if the Administrative Agent (A) is
found by a court of competent jurisdiction in a final, non-appealable judgment
to have committed gross negligence or willful misconduct in the course of
performing its duties hereunder or (B) has become or is insolvent or has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment and (ii) resign at any time as Administrative
Agent under the Loan Documents by giving written notice thereof to the Lenders
and the Borrower. Upon any such removal or resignation, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after (i) the Lenders’ giving of notice of removal
or (ii) the resigning Administrative Agent’s giving of notice of resignation,
then the removed or resigning Administrative Agent shall be discharged from its
duties and obligations under the Loan Documents and may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee which, provided no Event of Default exists, shall be approved by the
Borrower (such approval shall not be unreasonably withheld or delayed); provided
that if the Administrative Agent shall notify the Borrower and the Lenders that
no Lender has accepted such appointment, then such resignation shall nonetheless
become effective in

 

- 79 -



--------------------------------------------------------------------------------

accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made to each Lender
directly until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders so
acting directly shall be and be deemed to be protected by all indemnities and
other provisions herein for the benefit and protection of the Administrative
Agent as if each such Lender were itself the Administrative Agent. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent such successor Administrative Agent, or, if no such
successor has been appointed, the Requisite Lenders, shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
removed or resigning Administrative Agent. After any Administrative Agent’s
removal or resignation hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, subject to
the Borrower’s approval, the Administrative Agent may assign its rights and
duties under the Loan Documents to any of its Affiliates reasonably acceptable
to the Borrower by giving the Borrower and each Lender prior written notice.

Section 11.9. Titled Agents.

The Arrangers and Co-Syndication Agents (the “Titled Agents”) in such respective
capacities, assume no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, the Borrower or any
other Loan Party and the use of such titles does not impose on the Titled Agents
any duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, sent via electronic mail, or delivered as follows:

If to the Borrower:

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: Chief Accounting Officer

Telephone:    (301) 998-8318

Email:            msolis@federalrealty.com

 

- 80 -



--------------------------------------------------------------------------------

and for all notices (other than notices solely under Article II), with copies
to:

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: General Counsel

Telephone:    (301) 998-8100

Email:            dbecker@federalrealty.com and legal@federalrealty.com

and

Pillsbury Winthrop Shaw Pittman LLP

1200 Seventeenth Street NW

Washington, DC 20036

Attn: Justin J. Bintrim, Esq.

Telephone:    (202) 663-8364

Email:           justin.bintrim@pillsburylaw.com

If to the Administrative Agent:

PNC Bank, National Association

800 17th Street NW, 3rd Floor

Mailstop: C6-CPNC-03-04

Washington, DC 20006

Attn: Katie Chowdhry

Telephone: (202) 835-5316

Email:      katie.chowdhry@pnc.com

with a copy to:

PNC Bank, National Association

500 First Avenue, Fourth Floor

Mailstop: P7 PFSC-04-I

Pittsburgh, PA 15219

Attn: Tim DeVita

Telephone: (412) 762-4163

Email:    timothy.devita@pnc.com

If to any other Lender:

To such Lender’s address or electronic mail address as set forth in the
applicable Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon receipt; (ii) if
delivered via electronic mail, upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that, if
such

 

- 81 -



--------------------------------------------------------------------------------

electronic mail is not sent during normal business hours of the recipient, such
electronic mail shall be deemed to have been sent at the opening of business of
the next business day of the recipient; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any notice via electronic mail referred to in this Agreement
which the Administrative Agent or such Lender, as the case may be, believes in
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder. Failure of a Person designated to
get a copy of a notice to receive such copy shall not affect the validity of
notice properly given to another Person.

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse each of the Arrangers and the
Administrative Agent for all of its respective reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, syndication,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and reasonable
travel expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Administrative Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the “workout” or
enforcement or preservation of any rights under the Loan Documents and the Fee
Letter, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel to the
extent in substitution for, and not in duplication of, outside counsel) and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents; provided, however, that the
Borrower shall not be required to pay the expenses of more than one counsel to
the Administrative Agent and one separate counsel for the Lenders (in addition
to expenses for any appropriate local or special counsel) in connection with
such workout or enforcement or preservation unless the Lenders reasonably
determine that joint representation is not appropriate under the circumstances,
(c) to pay, and indemnify and hold harmless the Administrative Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding;
provided, however, that the Borrower shall not be required to pay the expenses
of more than one counsel to the Administrative Agent and one separate counsel
for the Lenders (in addition to expenses for any appropriate

 

- 82 -



--------------------------------------------------------------------------------

local or special counsel) in connection with such bankruptcy or proceeding
unless the Lenders reasonably determine that joint representation is not
appropriate under the circumstances. If the Borrower shall fail to pay any
amounts required to be paid by it pursuant to this Section, the Administrative
Agent and/or the Lenders may pay such amounts on behalf of the Borrower and such
amounts shall be deemed to be Obligations owing hereunder.

Section 12.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 12.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender and each
Affiliate of the Administrative Agent or any Lender, at any time or from time to
time during the continuance of an Event of Default, without prior notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender or an Affiliate of a Lender, subject to receipt of
the prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender
or any Affiliate of the Administrative Agent or such Lender, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations then due and payable, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2. Notwithstanding anything
to the contrary in this Section, if any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 3.9. and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

- 83 -



--------------------------------------------------------------------------------

(b)    THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.

(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
AGREEMENT.

Section 12.6. Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly set forth herein, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

- 84 -



--------------------------------------------------------------------------------

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of
an assigning Lender’s Loan at the time owing to it or, in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the principal outstanding balance of the Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed with it being agreed that the Borrower’s withholding of consent to an
assignment which would result in the Borrower having to pay amounts under
Section 3.10. in an amount that the Borrower reasonably deems to be a
significant amount shall be deemed reasonable); provided, however, that if,
after giving effect to such assignment, the outstanding principal balance of the
Loan held by such assigning Lender would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of its Loan at the time owing to
it unless the Administrative Agent and Borrower agree otherwise.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed with it being agreed that the Borrower’s withholding of consent to an
assignment which would result in the Borrower having to pay amounts under
Section 3.10. in an amount that the Borrower reasonably deems to be a
significant amount shall be deemed reasonable) shall be required unless (x) an
Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Loan if such assignment is to a Person that is not already a Lender holding
a Loan, an Affiliate of such a Lender or an Approved Fund with respect to such a
Lender.

 

- 85 -



--------------------------------------------------------------------------------

(iv)    Assignment and Assumption; Notes. The parties to each assignment
(including an assigning Defaulting Lender) shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $4,500 (or $7,500 with respect to an assignment by a
Defaulting Lender payable by the assigning Lender (unless otherwise agreed
between the assigning Lender and the assignee) for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. If requested by the assigning Lender or the
Assignee, upon the consummation of any assignment, the assigning Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Assignee and such assigning Lender, as
appropriate.

(v)    No Assignment to Borrower. No such assignment shall be made to a
Defaulting Lender, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)    Assignments by Specified Derivatives Provider. If the assigning Lender
(or its Affiliate) is a Specified Derivatives Provider and if after giving
effect to such assignment such Lender will hold no further Loans under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Derivatives Contracts to the Assignee or another Lender (or
Affiliate thereof).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.11. with respect to facts and circumstances having occurred prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amounts
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). In the absence of manifest error, the entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. Each Lender that sells a participation as
described in Section 12.6(d) shall, acting solely for this purpose as an agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any

 

- 86 -



--------------------------------------------------------------------------------

portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right and responsibility to enforce this
Agreement, including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Loan to the
extent subject to the participation, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender to the extent
subject to such participation except as set forth in Section 2.13., (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty (except as otherwise permitted under
Section 7.14.(c)). Subject to the immediately following subsection (e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., and 4.4., to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.10. and 4.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.10. unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower and the Administrative Agent, to comply
with Section 3.10.(c) as though it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

- 87 -



--------------------------------------------------------------------------------

Section 12.7. Amendments and Waivers.

(a)    Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

(b)    [Intentionally Omitted].

(c)    Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i)    subject such Lenders to any additional obligations;

(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations owing to such Lenders;

(iii)    reduce the amount of any Fees payable to such Lenders hereunder;

(iv)    modify the definition of “Maturity Date” (except in accordance with
Section 2.13.), otherwise postpone any date fixed for any payment of principal
of, or interest on, any Loans or for the payment of Fees or any other
Obligations;

(v)    modify the definition of “Credit Percentage” or amend or otherwise modify
the provisions of Section 3.2. or Section 10.5.;

(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii)    release any Guarantor from its obligations under the Guaranty except
as contemplated by Section 7.14.(c); or

(ix)    waive a Default or Event of Default under Section 10.1.(a), except as
provided in Section 10.7.

(d)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents.    Any amendment, waiver or consent with respect to any Loan Document

 

- 88 -



--------------------------------------------------------------------------------

that increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto.
Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances.

Section 12.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent, nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

Section 12.9. Confidentiality.

The Administrative Agent and each Lender shall use reasonable efforts to
maintain the confidentiality of all information about Borrower, the other Loan
Parties and other Subsidiaries, and the Properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to the Administrative Agent or any Lender by the Borrower, any other
Loan Party, any other Subsidiary or Affiliate of Borrower, any other Loan Party,
or any other Subsidiary pursuant to the provisions of this Agreement or any
other Loan Document in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practice, but in any event, the Administrative Agent and the Lenders may
make disclosure: (a) to any of their respective Affiliates and its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (provided they shall agree to keep such
information confidential in accordance with the terms of this Section 12.9.);
(b) as reasonably requested by any bona fide prospective assignee, Participant
or other transferee in connection with the contemplated transfer of any Loan or
participations therein (provided they shall agree to keep such information
confidential in accordance with the terms of this Section); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s or such Lender’s
independent auditors, consultants and service providers, and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) after the happening and during the continuance of an Event of
Default hereunder or under any other Loan Document (or Specified Derivatives
Contract), to any other Person, as necessary for the exercise by the
Administrative Agent or the Lenders (or a Specified Derivatives Provider) of
rights and remedies hereunder or under any of the other Loan Documents (or
Specified Derivatives Contract); (f) to bank trade publications (such
information to consist of deal terms and other information customarily found in
such publications), (g) upon Borrower’s prior consent (which consent shall not
be unreasonably withheld), to any actual or prospective contractual
counter-parties (or its advisors) to any swap or similar hedging agreement or to
any rating agency; (h) to any other party hereto; (i) upon Borrower’s prior
written consent, to any other Person; and (j) to the extent such information
(i) becomes publicly available other than as a result of a breach by such party
of this Section actually known by the Administrative Agent and the Lenders to be
a breach of this section, or (ii) becomes available to the Administrative Agent
or any

 

- 89 -



--------------------------------------------------------------------------------

Lender or any Affiliate of the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower unless the Administrative Agent or such Lender has actual knowledge
that such information became nonconfidential as a result of a breach of a
confidential arrangement with the Borrower or such Loan Party. Notwithstanding
the foregoing, the Administrative Agent and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it in connection
with any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. Any Person required to maintain the confidentiality of information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.

Section 12.10. Indemnification.

(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Lenders, all of the Affiliates of each of
the Administrative Agent or any of the Lenders, and their respective directors,
officers, shareholders, agents, employees and counsel (each referred to herein
as an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or reasonable expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
4.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans hereunder; (iii) any actual or proposed use by the
Borrower of the proceeds of the Loans; (iv) the Administrative Agent’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent and the Lenders are material creditors of the Borrower and
are alleged to influence directly or indirectly the business decisions or
affairs of the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Administrative Agent or the
Lenders may have under this Agreement or the other Loan Documents; (ix) any
civil penalty or fine assessed by OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by OFAC; or (x) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for (A) any acts or
omissions of such Indemnified Party in connection with matters described in this
subjection to the extent arising from the gross negligence or willful

 

- 90 -



--------------------------------------------------------------------------------

misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment or (B) Indemnified Costs to the
extent arising directly out of or resulting directly from claims of one or more
Indemnified Parties against another Indemnified Party (other than claims of the
Indemnified Parties against the Administrative Agent acting in such capacity).
This section shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim. Each
Indemnified Party shall be obligated to refund or return any amounts paid by the
Borrower under this paragraph to such Indemnified Party to the extent such
Indemnified Party was not actually entitled to payment of such amounts in
accordance with the terms hereof as determined by such Indemnified Party in its
sole discretion exercised in good faith.

(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall promptly notify the Borrower of the commencement of any
Indemnity Proceeding; provided, however, that the failure to so notify the
Borrower shall not otherwise relieve the Borrower from any liability that it may
have to such Indemnified Party pursuant to this Section 12.10.

(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

(d)    All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding, (y) there is an allegation of a violation of law by such Indemnified
Party, or (z) the proposed settlement or compromise would otherwise be
disadvantageous to such Indemnified Party as determined by it in its sole
discretion.

 

- 91 -



--------------------------------------------------------------------------------

(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 12.11. Termination; Survival.

This Agreement shall terminate at such time as all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6.,
12.2. and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.5., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

Section 12.12. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

 

- 92 -



--------------------------------------------------------------------------------

Section 12.15. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 12.16. Independence of Covenants.

If a particular action or condition is expressly prohibited by any covenant (the
“prohibiting covenant”), the fact that it would be permitted by an exception to,
or be otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists in violation of the prohibiting covenant.

Section 12.17. Limitation of Liability.

None of the Administrative Agent or any Lender, or any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or the Fee Letter, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
The Borrower shall not have any liability with respect to any claim for any
special, indirect, incidental or consequential damages suffered or incurred by
the Administrative Agent or any Lender (as distinct from special, indirect,
incidental or consequential damages of a third party awarded against the
Administrative Agent or any Lender for which the Borrower may be responsible to
the extent covered by Section 12.10.) in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The parties hereto hereby waive, release, and agree not to
any other party hereto for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents, the Fee Letter, or any of the transactions
contemplated by this Agreement or financed hereby (other than punitive damages
of a third party awarded against the Administrative Agent or any Lender for
which the Borrower may be responsible to the extent covered by Section 12.10.).

Section 12.18. Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.

Section 12.19. Construction.

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

- 93 -



--------------------------------------------------------------------------------

Section 12.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 12.21. Limitation of Liability of Trustees, Etc.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE AGENT AND THE LENDERS SHALL LOOK SOLELY TO THE BORROWER AND THE
OTHER LOAN PARTIES FOR THE ENFORCEMENT OF ANY CLAIM AGAINST THE BORROWER AND
SUCH LOAN PARTY UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS AND ACCORDINGLY
NEITHER THE TRUSTEES, OFFICERS, EMPLOYEES, NOR SHAREHOLDERS OF THE BORROWER
SHALL HAVE ANY PERSONAL LIABILITY FOR OBLIGATIONS ENTERED INTO BY OR ON BEHALF
OF THE BORROWER OR ANY OTHER LOAN PARTY.

Section 12.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 12.23. Electronic Signatures.

The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to this Agreement or any other document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records

 

- 94 -



--------------------------------------------------------------------------------

Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 12.24. Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[Signatures on Following Pages]

 

- 95 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

FEDERAL REALTY INVESTMENT TRUST By:  

/s/ Daniel Guglielmone

  Name:   Daniel Guglielmone   Title:   Executive Vice President – Chief    
Financial Officer and Treasurer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

By:  

/s/ Wayne Robertson

  Name:   Wayne Robertson   Title:   Senior Vice President



--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Scott S. Solis

  Name:   Scott S. Solis   Title:   Managing Director



--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

 

 

TD BANK, N.A., as a Lender By:  

/s/ William M. Brandt, Jr.

  Name:   William M. Brandt, Jr.   Title:   Vice President



--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

 

REGIONS BANK, as a Lender By:  

/s/ William Chalmers

  Name:   William Chalmers   Title:   Assistant Vice President



--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

 

TRUIST BANK, as a Lender By:  

/s/ Ryan Almond

  Name:   Ryan Almond   Title:   Director



--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Timothy J. Tillman

  Name:   Timothy J. Tillman   Title:   Senior Vice President



--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

 

CITIBANK, N.A., as a Lender By:  

/s/ Christopher Albano

  Name:   Christopher Albano   Title:   Authorized Signatory



--------------------------------------------------------------------------------

 

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Annie Chung

  Name:   Annie Chung   Title:   Director By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Director